Exhibit 10.8

 

364-DAY BRIDGE CREDIT AGREEMENT

 

Dated as of August 31, 2018

 

among

 

NRG YIELD OPERATING LLC,

 

as the Borrower,

 

NRG YIELD LLC,

 

as Holdings,

 

ROYAL BANK OF CANADA,
as Administrative Agent,

 

and

 

The Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CREDIT SUISSE SECURITIES
(USA) LLC, RBC CAPITAL MARKETS and CITIBANK, N.A.

 

as Lead Arrangers and Joint Book Runners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

1

1.01

Defined Terms

 

1

1.02

Other Interpretive Provisions

 

26

1.03

Accounting Terms

 

27

1.04

Times of Day

 

28

1.05

Currency Equivalents Generally

 

28

 

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

 

28

2.01

The Borrowings

 

28

2.02

Borrowings, Conversions and Continuations of Loans

 

29

2.03

Prepayments

 

30

2.04

Repayment of Loans

 

32

2.05

Interest

 

32

2.06

Fees

 

32

2.07

Computation of Interest and Fees

 

33

2.08

Evidence of Debt

 

33

2.09

Payments Generally; Administrative Agent’s Clawback

 

33

2.10

Sharing of Payments by Lenders

 

35

2.11

Defaulting Lenders

 

36

2.12

Maturity Date Extensions

 

37

 

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

 

38

3.01

Taxes

 

38

3.02

Illegality

 

42

3.03

Inability to Determine Rates

 

43

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

 

44

3.05

Compensation for Losses

 

46

3.06

Mitigation Obligations; Replacement of Lenders

 

46

3.07

Survival

 

47

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

47

4.01

Conditions of Effectiveness

 

47

4.02

Conditions to all Credit Extensions

 

49

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

50

5.01

Existence, Qualification and Power

 

50

5.02

Authorization; No Contravention

 

50

5.03

Governmental Authorization

 

50

5.04

Binding Effect

 

50

5.05

Financial Statements; No Material Adverse Effect

 

51

5.06

Litigation

 

51

5.07

No Default

 

51

5.08

Ownership of Properties

 

51

 

i

--------------------------------------------------------------------------------


 

5.09

Environmental Compliance

 

51

5.10

Insurance

 

53

5.11

Taxes

 

53

5.12

ERISA Compliance

 

53

5.13

Subsidiaries; Equity Interests; Loan Parties

 

54

5.14

Margin Regulations; Investment Company Act

 

54

5.15

Disclosure

 

54

5.16

Compliance with Laws

 

55

5.17

Energy Regulatory Matters

 

55

5.18

Intellectual Property; Licenses, Etc.

 

56

5.19

Solvency

 

56

5.20

Casualty, Etc.

 

56

5.21

Labor Matters

 

56

5.22

Anti-Corruption Laws and Sanctions

 

57

5.23

Restricted Payments

 

57

5.24

PATRIOT Act, Etc.

 

57

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

 

57

6.01

Financial Statements

 

57

6.02

Certificates; Other Information

 

58

6.03

Payment of Obligations

 

59

6.04

Preservation of Existence, Etc.

 

59

6.05

Additional Guarantees

 

60

 

 

 

 

ARTICLE VII NEGATIVE COVENANTS

 

60

7.01

Liens

 

60

7.02

Fundamental Changes

 

62

7.03

Holding Company

 

63

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

 

64

8.01

Events of Default

 

64

8.02

Remedies upon Event of Default

 

65

8.03

Application of Funds

 

65

 

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

 

66

9.01

Appointment and Authority

 

66

9.02

Rights as a Lender

 

66

9.03

Exculpatory Provisions

 

67

9.04

Reliance by Administrative Agent; Indemnification, Etc.

 

68

9.05

Delegation of Duties

 

69

9.06

Resignation of Administrative Agent

 

69

9.07

Non-Reliance on Administrative Agent and Other Lenders

 

70

9.08

No Other Duties, Etc.

 

70

9.09

Administrative Agent May File Proofs of Claim

 

70

9.10

Certain ERISA Matters

 

71

 

 

 

 

ARTICLE X CONTINUING GUARANTY

 

73

 

ii

--------------------------------------------------------------------------------


 

10.01

Guarantee of Obligations

 

73

10.02

Limitation on Obligations Guaranteed

 

73

10.03

Nature of Guarantee; Continuing Guarantee; Waivers of Defenses Etc.

 

74

10.04

Rights of Reimbursement, Contribution and Subrogation

 

76

10.05

Payments

 

77

10.06

Subordination of Other Obligations

 

77

10.07

Financial Condition of Borrower and Guarantors

 

77

10.08

Bankruptcy, Etc.

 

77

10.09

Duration of Guaranty

 

77

10.10

Reinstatement

 

78

 

 

 

 

ARTICLE XI MISCELLANEOUS

 

78

11.01

Amendments, Etc.

 

78

11.02

Notices; Effectiveness; Electronic Communications

 

80

11.03

No Waiver; Cumulative Remedies; Enforcement

 

81

11.04

Expenses; Indemnity; Damage Waiver

 

82

11.05

Payments Set Aside

 

84

11.06

Successors and Assigns

 

84

11.07

Treatment of Certain Information; Confidentiality

 

88

11.08

Right of Setoff

 

89

11.09

Interest Rate Limitation

 

89

11.10

Counterparts; Integration; Effectiveness

 

90

11.11

Survival of Representations and Warranties

 

90

11.12

Severability

 

90

11.13

Replacement of Lenders

 

90

11.14

Governing Law; Jurisdiction; Etc.

 

91

11.15

Waiver of Jury Trial

 

92

11.16

No Advisory or Fiduciary Responsibility

 

92

11.17

Electronic Execution of Assignments and Certain Other Documents

 

93

11.18

USA PATRIOT Act

 

93

11.19

ENTIRE AGREEMENT

 

94

11.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

94

 

 

 

 

SIGNATURES

 

S-1

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

 

 

1.01

Equity Investor Subsidiaries

 

 

2.01

Commitments and Applicable Percentages

 

 

5.03

Certain Authorizations

 

 

5.06

Litigation

 

 

5.13

Subsidiaries and Other Equity Investments; Loan Parties; Project Subsidiaries

 

 

5.17(a)

Generation Portfolio Companies

 

 

5.23

Contractual Obligations Limiting Restricted Payments

 

 

11.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Form of

 

 

 

 

 

A

Committed Loan Notice

 

 

B

Note

 

 

C

Compliance Certificate

 

 

D-1

Assignment and Assumption

 

 

D-2

Administrative Questionnaire

 

 

 

iv

--------------------------------------------------------------------------------


 

364-DAY BRIDGE CREDIT AGREEMENT

 

This 364-DAY BRIDGE CREDIT AGREEMENT (“Agreement”) is entered into as of
August 31, 2018, among NRG Yield Operating LLC, a Delaware limited liability
company (the “Borrower”), NRG Yield LLC, a Delaware limited liability company
(“Holdings”), each other Guarantor (as defined herein) from time to time party
hereto, each Lender from time to time party hereto (collectively, the “Lenders”
and individually, a “Lender”), and ROYAL BANK OF CANADA, as Administrative
Agent.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acquisition Agreement” means the Purchase and Sale Agreement dated as of
February 6, 2018, by and among the Buyer and the Seller.

 

“Acquisition Closing Date” means the date on which the NRG Transaction is
consummated.

 

“Act” has the meaning specified in Section 11.18.

 

“Adjusted LTM CAFD” means, as of any date of determination (for purposes of this
definition, the “Calculation Date”), the net income of the Borrower and its
Subsidiaries during the most recent four-quarter period for which financial
statements are publicly available as of the Calculation Date, calculated on a
consolidated basis in accordance with GAAP, adjusted (without duplication) as
follows:

 

(a)    plus interest expense, to the extent deducted in calculating net income
during such four-quarter period;

 

(b)    plus income tax expense, net of income tax benefit, to the extent
deducted in calculating net income during such four-quarter period;

 

(c)     plus depreciation and amortization, to the extent deducted in
calculating net income during such four-quarter period;

 

(d)    minus equity in earnings of unconsolidated affiliates to the extent
included in net income during four-quarter period;

 

(e)     plus cash distributions from unconsolidated affiliates, to the extent
not included in net income during such four-quarter period;

 

(f)     minus cash interest payments made by Subsidiaries of the Borrower that
were added back to net income pursuant to clause (a) above;

 

1

--------------------------------------------------------------------------------


 

(g)     minus cash income tax payments made by the Borrower and its Subsidiaries
that were added back to net income pursuant to clause (b) above;

 

(h)    minus principal payments and repayments of Indebtedness made by the
Borrower’s Subsidiaries, to the extent not deducted in calculating net income
during such four-quarter period;

 

(i)      plus any decrease or minus any increase in amounts attributable to
contract amortization and any recurring changes in other assets;

 

(j)     minus maintenance capital expenditures, to the extent not deducted in
calculating net income during such four-quarter period;

 

(k)    plus any expenses or charges related to any equity offering, investment,
acquisition, disposition, recapitalization or incurrence of Indebtedness
permitted by this Agreement including a refinancing thereof (whether or not
successful), including such fees, expenses or charges related to the offering of
the notes and the Credit Agreement, to the extent deducted in calculating net
income during such four-quarter period; and

 

(l)      plus any professional and underwriting fees related to any equity
offering, investment, acquisition, recapitalization or Indebtedness permitted to
be incurred by this Agreement, to the extent deducted in calculating net income
during such four-quarter period.

 

For purposes of making the computation referred to above:

 

(a)    investments and acquisitions that have been made by the Borrower or any
of its Subsidiaries, including through mergers or consolidations, or any Person
or any of its Subsidiaries acquired by the Borrower or any of its Subsidiaries,
and including any related financing transactions and including increases in
ownership of Subsidiaries, during the four-quarter reference period or
subsequent to such reference period and on or prior to the Calculation Date will
be given pro forma effect (in accordance with Regulation S-X under the
Securities Act of 1933, as amended, but including all Pro Forma Cost Savings) as
if they had occurred on the first day of the four-quarter reference period;

 

(b)    the Adjusted LTM CAFD attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;

 

(c)     any Person that is a Subsidiary on the Calculation Date will be deemed
to have been a Subsidiary at all times during such four-quarter period; and

 

(d)    any Person that is not a Subsidiary on the Calculation Date will be
deemed not to have been a Subsidiary at any time during such four-quarter
period.

 

“Administrative Agent” means Royal Bank of Canada in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control.  For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.

 

“Agent” means each of (i) the Administrative Agent and (ii)  any other Person
appointed under the Loan Documents to serve in an agent or similar capacity.

 

“Agent Parties” has the meaning specified in Section 11.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and, to the extent applicable to the Borrower or any of its
Subsidiaries, other similar legislation in any other jurisdiction.

 

“Applicable Margin” means a percentage per annum equal to 3.00% for Eurodollar
Rate Loans and 2.00% for Base Rate Loans; provided that the relevant Applicable
Margin will increase by 0.25% on the 90th day following the Effective Date, by
an additional 0.25% on the 180th day following the Effective Date and by an
additional 0.50% on each 90th day thereafter while any Loans remain outstanding.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate principal
amount of all Loans then outstanding represented by such Lender’s Loans (or, if
no Loans are then outstanding, the percentage (carried out to the ninth decimal
place) of the aggregate Commitments represented by such Lender’s Commitment). 
The Applicable Percentage of each Lender as of the Effective Date is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of

 

3

--------------------------------------------------------------------------------


 

Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), Credit Suisse Securities (USA) LLC, RBC Capital
Markets and Citibank, N.A.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Yield Inc. and its Subsidiaries for the fiscal year ended December 31, 2017, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its consolidated
Subsidiaries, including the notes thereto.

 

“Availability Period” means the period from and including the Effective Date to
the 110th day following the Acquisition Closing Date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Rate in effect on such
day plus ½ of 1% and (c) the Eurodollar Rate for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%; provided that for the purpose of this definition, the
Eurodollar Rate for any day shall be based on the LIBO Screen Rate (or if the
LIBO Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day.  Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the Eurodollar Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Rate or the Eurodollar
Rate, respectively.  If the Base Rate is being used as an alternative rate of
interest pursuant to Section 3.03, then the Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above.  For the avoidance of doubt, if the Base Rate as so determined would
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

4

--------------------------------------------------------------------------------


 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act.  The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Board of Directors” means:

 

(a)    with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;

 

(b)    with respect to a partnership, the Board of Directors of the general
partner of the partnership;

 

(c)     with respect to a limited liability company, the managing member or
members or any controlling committee of managing members thereof; and

 

(d)    with respect to any other Person, the board or committee of such Person
serving a similar function.

 

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of one or more simultaneous Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Buyer” means GIP III Zephyr Acquisition Partners, L.P.

 

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet in accordance with GAAP,
and the Stated Maturity thereof shall be the date of the last payment of rent or
any other amount due under such lease prior to the first date upon which such
lease may be prepaid by the lessee without payment of a penalty.

 

“Capital Stock” means:

 

5

--------------------------------------------------------------------------------


 

(a)    in the case of a corporation, corporate stock;

 

(b)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

(c)     in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

 

(d)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means the occurrence of any of the following:

 

(a)    the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Borrower and its Subsidiaries taken as a whole to any “person” (as that term is
used in Section 13(d) of the Exchange Act, but excluding any employee benefit
plan of the Borrower or any of its Subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of such
plan);

 

(b)    the adoption of a plan relating to the liquidation or dissolution of
Yield Inc., Holdings or the Borrower;

 

(c)     the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as defined
above), other than (i) prior to the consummation of the NRG Transaction, NRG
Energy, Inc., (ii) upon and after the consummation of the NRG Transaction, the
Sponsor or (iii) a corporation owned

 

6

--------------------------------------------------------------------------------


 

directly or indirectly by the stockholders of Yield Inc. in substantially the
same proportion as their ownership of stock of Yield Inc. prior to such
transaction, becomes the Beneficial Owner, directly or indirectly, of more than
50% of the Voting Stock of Yield Inc., measured by voting power rather than
number of shares; or

 

(d)    the first day on which either (i) Yield Inc. ceases to be the sole
managing member of Holdings or (ii) the Borrower ceases to be a Wholly Owned
Subsidiary of Holdings;

 

provided that notwithstanding anything to the contrary herein, in no event shall
the NRG Transaction result in a Change of Control hereunder.

 

“CIA” means the Consent and Indemnity Agreement dated as of February 6, 2018
among the Buyer, the Seller and Yield Inc.

 

“Code” means the Internal Revenue Code of 1986, as amended (unless otherwise
provided herein).

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

 

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 as such amount may be adjusted from time to time in accordance
with this Agreement.

 

“Company Group Parties” means each direct and indirect Subsidiary of the
Borrower, other than any Project Subsidiaries.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Contingent Obligations” means indemnities and other contingent Obligations that
pursuant to their express terms survive repayment in full of principal and
interest on the Loans and termination of the Commitments under this Agreement.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Convertible Indentures” means the indentures governing the Existing Convertible
Notes.

 

“Credit Agreement” means the Amended and Restated Credit Agreement, dated April,
25, 2014, among the Borrower, Holdings, each other guarantor from time to time
party thereto, each lender from time to time party thereto, JPMorgan Chase Bank,
N.A., as the administrative agent, and JPMorgan Chase Bank, N.A., Royal Bank of
Canada, Bank of America, N.A. and Barclays Bank PLC, as letter of credit
issuers, as amended by the First Amendment to Amended & Restated Credit
Agreement, dated as of June 26, 2015, the Second Amendment to Amended & Restated
Credit Agreement, dated as of February 6, 2018, and the Third Amendment to
Amended and Restated Credit Agreement and Administrative Agent Resignation and

 

7

--------------------------------------------------------------------------------


 

Appointment Agreement, dated as of April 30, 2018, and as the same may be
further amended, restated, modified, renewed, refunded, replaced or refinanced
from time to time.

 

“Credit Facilities” means (i) one or more debt facilities (including, without
limitation, the Credit Agreement) or commercial paper facilities, in each case
with banks or other institutional lenders or other counterparties providing for
revolving credit loans, term loans, credit-linked deposits (or similar
deposits), receivables financing (including through the sale of receivables to
such lenders or to special purpose entities formed to borrow from such lenders
against such receivables) or letters of credit, (ii) debt securities sold to
institutional investors and/or (iii) Hedging Obligations with any
counterparties, in each case, as amended, restated, modified, renewed, refunded,
replaced or refinanced (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time.

 

“Credit Extension” means a Borrowing.

 

“Debt Incurrence” means any incurrence of third-party debt for borrowed money by
the Borrower or the Guarantors, whether pursuant to a public offering or in a
Rule 144A or other private placement of debt securities (including debt
securities convertible into equity securities) or incurrence of loans under any
loan or credit facility, other than (a) debt under (i) the Existing Senior
Notes, (ii) the Credit Agreement and (iii) the Existing Convertible Notes and
intercompany loans in respect thereof (together with the Existing Senior Notes
and the Credit Agreement, the “Existing Debt”), and any extension or refinancing
of the Credit Agreement or, to the extent any Existing Convertible Notes remain
outstanding on the Existing Convertible Notes Termination Date, such Existing
Convertible Notes and intercompany loans in respect thereof; provided that,
(i) with respect to any extension or refinancing of the Credit Agreement when
any Loans are outstanding, the terms of such extension or refinancing shall be
customary for revolving credit facilities of similarly rated and leveraged
borrowers and shall be based on prevailing market terms, but in any event will
not include any restrictions on the ability of the Borrower to prepay or repay
any Loans and (ii) the respective aggregate principal amounts of such
refinancing (or commitments thereunder) do not exceed the respective aggregate
principal amounts (or commitments thereunder) of the applicable Existing Debt
outstanding on the date of such refinancing (plus any accrued and unpaid
interest and reasonable fees, premiums and expenses incurred in connection with
such refinancing) (it being understood that, notwithstanding the foregoing, the
aggregate outstanding principal amount and/or commitments with respect the
Credit Agreement may be increased pursuant to Section 2.13 thereof (the amount
of any such increase, the “Existing Revolving Credit Agreement Upsize”)),
(b) intercompany Indebtedness, (c) Capital Lease Obligations, (d) purchase money
indebtedness and equipment financings, (e) working capital facilities of foreign
subsidiaries of the Borrower, (f) overdraft facilities, (g) deferred purchase
price obligations, (h) “Project Level Indebtedness,” (as defined in the Credit
Agreement) and any refinancing or replacement thereof, and all guarantees and
other types of credit support in respect thereof permitted under the Credit
Agreement, (i) any back-leverage financing in respect of tax equity arrangements
and all guarantees and other types of credit support required by or incurred in
connection with any of the debt referenced in this clause (i), (j) Indebtedness
to the extent incurred by the Borrower or the Guarantors to fund the acquisition
of Carlsbad Energy Holdings LLC and (k) other Indebtedness in an aggregate
principal amount not to exceed $100,000,000.

 

8

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate or the
Eurodollar Rate (as applicable or, if neither is directly applicable, the Base
Rate), plus (ii) the relevant Applicable Margin, plus (iii) 2% per annum.

 

“Defaulting Lender” means any Lender (a) that has failed to timely fund any
portion of the Loans required to be funded by it on the terms set forth herein
for such payment, unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s good faith
reasonable determination that one or more conditions precedent to funding (which
conditions precedent, together with the applicable default, if any, shall be
specifically identified in such writing) has not been satisfied, (b) that has
otherwise failed to timely pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder on the terms set
forth herein for such payment, unless the subject of a good faith dispute,
(c) that has notified the Borrower or the Administrative Agent in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith reasonable determination that
a condition precedent to funding (which condition precedent, together with the
applicable default, if any, shall be specifically identified in such writing or
public statement) cannot be satisfied), (d) that has failed, within two Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (d) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (e) in respect of which the Administrative Agent has received
notification that such Lender is, or has a direct or indirect parent company
that is, (i) insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors or (ii) the subject
of a bankruptcy, insolvency, reorganization, liquidation or similar proceeding,
or that a receiver, trustee, conservator, intervenor or sequestrator or the like
has been appointed for such Lender or its direct or indirect parent company, or
such Lender or its direct or indirect parent company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment or (iii) the subject of a Bail-In Action; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

9

--------------------------------------------------------------------------------


 

“Discharge of Guaranteed Obligations” means and shall have occurred when all
Guaranteed Obligations shall have been paid in full in cash and all other
obligations under the Loan Documents shall have been performed (other than those
constituting Contingent Obligations as to which no claim has been asserted).

 

“Disclosed Litigation” has the meaning set forth in Section 5.06.

 

“Dollar” and “$” mean lawful money of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. “EEA Member Country”
means any of the member states of the European Union, Iceland, Liechtenstein,
and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 11.01.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

 

“Environmental CapEx Debt” means Indebtedness of the Borrower or any of its
Subsidiaries incurred for the purpose of financing capital expenditures to the
extent deemed reasonably necessary, as determined by the Borrower or any of its
Subsidiaries, as applicable, in good faith and pursuant to prudent judgment, to
comply with applicable Environmental Laws.

 

“Environmental Laws” means all former, current and future federal, state, local
and foreign laws (including common law), treaties, regulations, rules,
ordinances and codes, and legally binding decrees, judgments, directives and
orders (including consent orders), in each case, relating to protection of the
environment, natural resources, occupational health and safety or the presence,
release of, or exposure to, hazardous materials, substances or wastes, or the
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport, recycling or handling of, or the arrangement for such
activities with respect to, hazardous materials, substances or wastes.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into

 

10

--------------------------------------------------------------------------------


 

the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“Equity Investor” means (a) prior to the Acquisition Closing Date, NRG
Energy, Inc., a Delaware corporation and (b) on or after the Acquisition Closing
Date, the Sponsor.

 

“Equity Investor Subsidiary” means the entities listed on Schedule 1.01 and
their respective Subsidiaries as of the Effective Date.

 

“Equity Issuance” means any issuance of equity or equity-linked securities by
Yield Inc., whether pursuant to a public offering or in a Rule 144A or other
private placement, the Net Cash Proceeds of which are contributed to the
Borrower, other than (a) issuances of securities pursuant to employee and/or
director stock plans or employee and/or director compensation plans, (b) the
issuance of common stock, options, units and/or other equity interests of Yield
Inc. to shareholders and/or employees of Yield Inc. or its Subsidiaries,
(c) issuances to Holdings, the Borrower or any Subsidiary of the Borrower,
(d) pursuant to dividend reinvestment programs, (e) issuances to the holders of
the Existing Convertible Notes (or any convertible notes issued to refinance
Existing Convertible Notes to the extent permitted hereunder) in connection with
the conversion, settlement or extinguishment of such Existing Convertible Notes
(or other convertible notes), (f) issuances to refinance any Existing
Convertible Notes that remain outstanding on the Funding Commitment Termination
Date and any intercompany loans in respect thereof, (g) securities or interests
issued or transferred directly (and not constituting cash proceeds of any
issuance of such securities or interests) as consideration in connection with
any acquisition and (h) issuances to fund the acquisition of Carlsbad Energy
Holdings LLC.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code solely for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan of the Borrower or any ERISA
Affiliate is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; or (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan.

 

11

--------------------------------------------------------------------------------


 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the LIBO Screen Rate, expressed on the
basis of a year of 360 days, determined by the Administrative Agent at
approximately 11:00 a.m. (London time), on the date that is two Business Days
prior to the commencement of such Interest Period for a period equal to such
Interest Period; provided that if a LIBO Screen Rate shall not be available at
such time for such Interest Period, the Eurodollar Rate for such Interest Period
shall be the Interpolated Rate; provided, further, that, if such rate is below
zero, Eurodollar Rate will be deemed to be zero for purposes of this Agreement.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Exchange Agreement” means the Amended and Restated Exchange Agreement, dated as
of May 14, 2015 by and among NRG Energy, Inc., Yield Inc. and Holdings and each
of the other parties thereto from time to time, as amended, supplemented or
otherwise modified from time to time, including by that certain Assignment and
Assumption Agreement to be entered into in connection with the NRG Transaction.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the United States or by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, or as a result of any present or
former connection between such Lender or the Administrative Agent and such
jurisdiction (other than any connection arising solely from executing,
delivering, being a party to, engaging in any transactions pursuant to,
performing its obligations under, receiving or perfecting a security interest
under, receiving payments under, and/or enforcing, any Loan Document, or selling
or assigning an interest in any Loan, Commitment or Loan Document), (b) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction described in clause (a), (c) any backup withholding tax
that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.01(e)(ii), (d) in the
case of a Lender (other than an assignee pursuant to a request by the Borrower
under Section 11.13), any United States federal withholding tax that (i) is
required to be imposed on amounts payable to such Lender pursuant to the Laws in
force at the time such Lender becomes a party hereto (or designates a new
Lending Office) or (ii) in the case of a Foreign Lender, is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with clause (B) of Section 3.01(e)(ii), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 3.01, (e) any
United

 

12

--------------------------------------------------------------------------------


 

States federal withholding taxes imposed under FATCA and (f) any United States
federal withholding tax that is required by the Code to be withheld from amounts
payable to the Administrative Agent attributable to the Administrative Agent’s
failure to comply with Section 3.01(g) (other than amounts payable to the
Administrative Agent that should reasonably be considered, as determined in good
faith by the Borrower, as payments under Treas. Reg.
1.1441-1T(b)(2)(iv)(B)(2)(or any successor provision that is substantively
comparable)).

 

“Existing Convertible Notes” means the convertible senior notes due 2019 issued
by Yield Inc. in an aggregate principal amount of $345,000,000 and the
convertible senior notes due 2020 issued by Yield Inc. in an aggregate principal
amount of $350,000,000.

 

“Existing Convertible Notes Termination Date” has the meaning specified in
Section 2.03(b)(2).

 

“Existing Debt” has the meaning specified in the definition of “Debt
Incurrence.”

 

“Existing Liens” means Liens on the property or assets of the Borrower and/or
any of its Subsidiaries existing on the Effective Date securing Indebtedness of
the Borrower or any of its Subsidiaries (other than Liens incurred pursuant to
Section 7.01(a)).

 

“Existing Senior Notes” means the senior notes due 2024 issued by the Borrower
in an aggregate principal amount of $500,000,000 and the senior notes due 2026
issued by the Borrower in an aggregate principal amount of $350,000,000.

 

“Existing Revolving Credit Agreement Upsize” has the meaning specified in the
definition of “Debt Incurrence.”

 

“Extension Date” has the meaning specified in Section 2.12.

 

“Facility” means, at any time, the aggregate amount of the Lenders’ Commitments
at such time.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

“Federal Funds Rate” means, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “Federal Funds Rate”
means the rate for a federal funds transaction quoted at 11:00 a.m. on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it;

 

13

--------------------------------------------------------------------------------


 

provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letter” means the Amended and Restated Fee Letter, dated February 26, 2018,
by and among GIP III Zephyr Acquisition Partners, L.P., Bank of America, N.A.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit Suisse AG, Credit
Suisse Securities (USA) LLC, Royal Bank of Canada, RBC Capital Markets and
Citigroup Global Markets Inc.

 

“FERC” means the Federal Energy Regulatory Commission.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“FPA” means the Federal Power Act of 1935, as amended.

 

“FPA-Jurisdictional Generation Portfolio Companies” has the meaning specified in
Section 5.17.

 

“FPA MBR Authorizations, Exemptions and Waivers” has the meaning specified in
Section 5.17.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Fundamental Change Offer” means an offer relating to any “Make-Whole
Fundamental Change” as required by the terms of the Convertible Indentures.

 

“Funding Commitment Termination Date” means the 110th day after the Effective
Date.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time; provided, however, that if
any operating lease would be re-characterized as a capital lease due to changes
in the accounting treatment of such operating leases under GAAP since the
Effective Date, then solely with respect to the accounting treatment of any such
lease, GAAP shall be interpreted as it was in effect on the Effective Date.

 

“Generation Portfolio Companies” means the entities listed on Schedule
5.17(a) and the owner of any other facility that either (a) generates electric
energy and sells electric energy, capacity or ancillary services at wholesale or
(b) generates thermal energy for sale (in the form of steam, hot water, chilled
water, or other forms), in which the Borrower directly or indirectly owns,
controls or holds the power to vote 10% or more of the outstanding voting
securities in such owner or facility.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority,

 

14

--------------------------------------------------------------------------------


 

instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

 

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise) ; provided that standard contractual indemnities which
do not relate to Indebtedness shall not be considered a Guarantee.

 

“Guaranteed Obligations” has the meaning specified in Section 10.01.

 

“Guarantors” means Holdings and each Subsidiary Guarantor.

 

“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the Lenders.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, and all other substances or wastes of any
nature, in each case regulated pursuant to any Environmental Law.

 

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

 

(a)    currency exchange, interest rate or commodity swap agreements, currency
exchange, interest rate or commodity cap agreements and currency exchange,
interest rate or commodity collar agreements; and

 

(b)    (i) agreements or arrangements designed to protect such Person against
fluctuations in currency exchange, interest rates, commodity prices or commodity
transportation or transmission pricing or availability; (ii) any netting
arrangements, power purchase and sale agreements, fuel purchase and sale
agreements, swaps, options and other agreements, in each case, that fluctuate in
value with fluctuations in energy, power or gas prices; and (iii) agreements or
arrangements for commercial or trading activities with respect to the purchase,
transmission, distribution, sale, lease or hedge of any energy related commodity
or service.

 

“Holdings” has the meaning specified in the introductory paragraph hereto.

 

“Impacted Loans” has the meaning specified in Section 3.03.

 

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables, except as provided
in clause (e) below, and surety bonds), whether or not contingent:

 

(a)    in respect of borrowed money;

 

15

--------------------------------------------------------------------------------


 

(b)    evidenced by bonds, notes, debentures or similar instruments or letters
of credit (or reimbursement agreements in respect thereof);

 

(c)     in respect of banker’s acceptances;

 

(d)    representing Capital Lease Obligations in respect of sale and leaseback
transactions;

 

(e)     representing the balance of deferred and unpaid purchase price of any
property or services with a scheduled due date more than six months after such
property is acquired or such services are completed; or

 

(f)     representing the net amount owing under any Hedging Obligations, if and
to the extent any of the preceding items (other than letters of credit and
Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP.

 

In addition, the term “Indebtedness” includes all Indebtedness of others secured
by a Lien on any asset of the specified Person (whether or not such Indebtedness
is assumed by the specified Person) and, to the extent not otherwise included,
the Guarantee by the specified Person of any Indebtedness of any other Person;
provided that the amount of such Indebtedness shall be deemed not to exceed the
lesser of the amount secured by such Lien and the value of the Person’s property
securing such Lien.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date in respect
thereof; provided that if any Interest Period for a Eurodollar Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date in respect thereof.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability) (or twelve months or shorter,
if available to all applicable Lenders), as selected by the Borrower in its
Committed Loan Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

16

--------------------------------------------------------------------------------


 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date applicable to such Loan.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than such Interest Period; and (b) the LIBO Screen
Rate for the shortest period (for which the LIBO Screen Rate is available for
the applicable currency) that exceeds such Interest Period, in each case, at
such time.

 

“IP Rights” means intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including copyrights, patents,
trademarks and trade secrets.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or binding judicial precedents or authorities, including the
binding interpretation or administration thereof by any Governmental Authority
charged with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law. “Lender” has the meaning
specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“LIBO Screen Rate”  means, for any day and time, with respect to any Eurodollar
Rate Loans for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate as so determined would be
less than zero, such rate shall be deemed to zero for the purposes of this
Agreement.

 

“Lien” means, with respect to any asset:

 

17

--------------------------------------------------------------------------------


 

(a)    any mortgage, deed of trust, deed to secure debt, lien (statutory or
otherwise), pledge, hypothecation, encumbrance, restriction, collateral
assignment, charge or security interest in, on or of such asset;

 

(b)    the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset; and

 

(c)     in the case of Equity Interests or debt securities, any purchase option,
call or similar right of a third party with respect to such Equity Interests or
debt securities

 

“Loan” has the meaning specified in Section 2.01.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes and
(c) the Fee Letter.

 

“Loan Parties” means, collectively, the Borrower and the Guarantors.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the results of operations, properties, liabilities or
financial condition of the Loan Parties and their respective Subsidiaries taken
as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any material Loan Document, or of the
ability of any Loan Party to perform its material obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any material Loan Document to which it is a party.

 

“Material Company Group Party” means as of any date, any Company Group Party
that would be a “significant subsidiary” as defined in Article 1, Rule 1-02 of
Regulation S-X, as such Regulation is in effect on the Effective Date.

 

“Material Indebtedness” means, as of any date, any series of Indebtedness with
an aggregate principal amount outstanding in excess of the greater of (i) 1.5%
of Total Assets, as of such date, and (ii) $100.0 million.

 

“Material Project Subsidiaries” has the meaning specified in Section 8.01(e).

 

“Maturity Date” means the date that is 364 days after the Effective Date;
provided that the Borrower in its sole discretion may extend (a “Maturity Date
Extension”) up to one-third (1/3rd) of the aggregate principal amount of the
Loans that are outstanding on the date that is 60 days prior to the Maturity
Date (provided that a minimum of $300,000,000 principal amount of the Loans
remains outstanding) for an additional 90-day period beyond the Maturity Date in
accordance with Section 2.12; provided that, in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Maturity Date Extension” has the meaning specified in the definition of
Maturity Date

 

“Maximum Rate” has the meaning specified in Section 11.09.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which the Borrower makes or is obligated to make
contributions

 

18

--------------------------------------------------------------------------------


 

or during the preceding five plan years has made or been obligated to make
contributions or with respect to which the Borrower has current or contingent
liability as a result of being considered a single employer with any ERISA
Affiliate.

 

“Necessary CapEx Debt” means Indebtedness of the Borrower or any of its
Subsidiaries incurred for the purpose of financing capital expenditures (other
than capital expenditures financed by Environmental CapEx Debt) that are
required by Applicable Law or are undertaken for health and safety reasons.  The
term “Necessary CapEx Debt” does not include any Indebtedness incurred for the
purpose of financing capital expenditures undertaken primarily to increase the
efficiency of, expand or re-power any power generation facility.

 

“Net Cash Proceeds” shall mean:  (a) with respect to a sale or other disposition
of any assets of the Borrower or any of the Guarantors, the excess, if any, of
(i) the cash received in connection therewith (including any cash received by
way of deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) payments
made to retire any debt that is secured by such asset and that is required to be
repaid in connection with the sale thereof (other than the Loans), (B) the
reasonable expenses incurred by the Borrower or any of the Guarantors in
connection therewith, (C) taxes reasonably estimated to be payable in connection
with such transaction, (D) the amount of reserves established by the Borrower or
any of its subsidiaries in good faith and pursuant to commercially reasonable
practices for adjustment in respect of the sale price of such asset or assets in
accordance with applicable generally accepted accounting principles; provided
that if the amount of such reserves exceeds the amounts charged against such
reserve, then such excess, upon the determination thereof, shall then constitute
Net Cash Proceeds and (E) the pro rata portion of the cash received in
connection therewith attributable to minority interests and not available for
distribution to or for the account of the Borrower or any of the Guarantors as a
result thereof; (b) with respect to the Qualifying Term Loan Facility or any
Debt Incurrence, the excess, if any, of (i) cash received by the Borrower or any
of the Guarantors in connection with such issuance over (ii) the sum of the
underwriting discounts and commissions and other reasonable expenses incurred by
the Borrower or any of its subsidiaries in connection with such issuance or
incurrence; and (c) with respect to any Equity Issuance, the excess of (i) the
cash received in connection with such issuance over (ii) the fees, underwriting
discounts and commissions, taxes and other reasonable expenses incurred by the
Borrower or any of its subsidiaries in connection with such issuance.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-FPA-Jurisdictional Generation Portfolio Companies” has the meaning
specified in Section 5.17.

 

“Non-FPA Sales Authorizations” has the meaning specified in Section 5.17.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans substantially in the form of Exhibit B.

 

“NPL” means the National Priorities List under CERCLA.

 

19

--------------------------------------------------------------------------------


 

“NRG Transaction” means the acquisition by the Sponsor of NRG Energy, Inc.’s
full ownership interest in Yield, Inc. and Holdings.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

 

“Obligee Guarantor” has the meaning specified in Section 10.06.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document.

 

“Outstanding Amount” means (in each case, determined without duplication) the
aggregate outstanding principal amount of Loans after giving effect to any
borrowings and prepayments or repayments occurring on such date.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PATRIOT Act” has the meaning specified in Section 4.01(h).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
to which the Borrower contributes or has an obligation to contribute, or in the
case of a multiple employer or other plan described in Section

 

20

--------------------------------------------------------------------------------


 

4064(a) of ERISA, has made contributions at any time during the immediately
preceding five plan years, or with respect to which the Borrower has current or
contingent liability as a result of being considered a single employer with any
ERISA Affiliate.

 

“Permitted Liens” has the meaning specified in Section 7.01.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“PGC” has the meaning specified in Section 5.17(e).

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate, but for the avoidance of doubt, excluding any Multiemployer Plan.

 

“Platform” has the meaning specified in Section 6.02.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

“Principal Property” means any building, structure or other facility, and all
related property, plant or equipment or other long-term assets used or useful in
the ownership, development, construction or operation of such building,
structure or other facility owned or leased by the Borrower or any Guarantor and
having a net book value in excess of 2.0% of Total Assets, except any such
building, structure or other facility (or related property, plant or equipment)
that in the opinion of the Board of Directors is not of material importance to
the business conducted by the Borrower and its consolidated Subsidiaries, taken
as a whole.

 

“Pro Forma Cost Savings” means, without duplication, with respect to any period,
reductions in costs and related adjustments that have been actually realized or
are projected by the Borrower’s Chief Financial Officer in good faith to result
from reasonably identifiable and factually supportable actions or events, but
only to the extent such reductions in costs and related adjustments are so
projected by the Borrower to be realized prior to the end of the consecutive
four-quarter period commencing after the transaction giving rise to such
calculation.

 

“Project Debt” means Indebtedness of one or more Project Subsidiaries incurred
for the purpose of holding, leasing, developing, constructing or acquiring
energy generating, transmission or distribution assets, or assets related
thereto, or any other power or energy facility or any assets related thereto;
provided that the Borrower is not liable with respect to such Indebtedness
except to the extent of a non-recourse pledge of equity interests in one or more
Project Subsidiaries.

 

21

--------------------------------------------------------------------------------


 

“Project Subsidiary” means (a) each entity listed on Part (e) of Schedule 5.13
and (b) any Subsidiary of the Borrower held for the purpose of holding, leasing,
developing, constructing or acquiring energy generating, transmission or
distribution assets, or assets related thereto, or any other power or energy
facility or any assets related thereto, and any Subsidiary of the Borrower whose
assets consist primarily of Equity Interests in one or more other Project
Subsidiaries; provided that a Subsidiary will cease to be a Project Subsidiary
if it Guarantees any Indebtedness of the Borrower other than obligations of the
Borrower related to Project Debt of one or more Project Subsidiaries.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“PUCT” has the meaning specified in Section 5.17(e).

 

“PUHCA” means the Public Utility Holding Company Act of 2005.

 

“PURPA” means the Public Utility Regulatory Policies Act of 1978, as amended.

 

“Qualifying Term Loan Facility” shall mean a term loan facility entered into by
the Borrower for the purpose of replacing this Facility or refinancing the
Loans, in each case, that is subject to conditions precedent to effectiveness of
the obligations of the lenders thereunder to make available loans under such
term loan facility and limitations on assignments prior to the Funding
Commitment Termination Date that are no less favorable to the Borrower than the
conditions set forth herein for such similar provisions, as determined by the
Buyer or the Borrower.

 

“RBC” means Royal Bank of Canada and its successors.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Regulation T” means Regulation T of the Board of Governors as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board of Governors as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board of Governors as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Refinancing Liens” means Liens granted in connection with amending, extending,
modifying, renewing, replacing, refunding or refinancing in whole or in part any
Indebtedness secured by Liens described in clauses (b) through (j) of
Section 7.01; provided that Refinancing Liens do not (a) extend to property or
assets other than property or assets of the type that were subject to the
original Lien or (b) secure Indebtedness having a principal amount in excess of
the amount of Indebtedness being extended, renewed, replaced or refinanced, plus
the amount of any fees and expenses (including premiums) related to any such
extension, renewal, replacement or refinancing.

 

22

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees, advisors,
controlling persons, members, successors and assigns of such Person and of such
Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan
Party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Capital Stock or other
Equity Interest.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject of comprehensive Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state or Her Majesty’s Treasury of the United Kingdom, (b) any
Person operating, organized or resident in a Sanctioned Country, or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).

 

23

--------------------------------------------------------------------------------


 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or the United Kingdom.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Seller” means NRG Energy, Inc. and NRG Repowering Holdings LLC.

 

“Signing Date” means February 6, 2018.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts and liabilities as they mature in the
ordinary course of business.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, and after taking into
account any indemnification, contribution, subrogation and other similar rights.

 

“South Trent” has the meaning specified in Section 5.17(b).

 

“Specified Acquisition Agreement Representations” means the representations made
by, or with respect to, Zephyr Renewables LLC and its Subsidiaries in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that the Buyer has the right (taking into account any applicable
notice or cure periods) to terminate its obligations under the Acquisition
Agreement or to decline to consummate the Acquisition (in each case in
accordance with the terms thereof) as a result of the breach of such
representations and warranties in the Acquisition Agreement.

 

“Specified Representations” means the representations and warranties of the Loan
Parties set forth in Section 5.01(a), 5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.04,
5.14, 5.19, 5.22 (solely with respect to the last sentence thereof) and 5.24.

 

“Sponsor” means any of (i) Global Infrastructure Management, LLC, (ii) one or
more Sponsor Affiliates and (iii) any funds or partnerships or co-investment
vehicles managed or advised or controlled by any of the foregoing.

 

“Sponsor Affiliates” means any Affiliate of the Sponsor that is not a portfolio
company.

 

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in

 

24

--------------------------------------------------------------------------------


 

the documentation governing such Indebtedness as of the date of the first date
it was incurred in compliance with this Agreement, and will not include any
contingent obligations to repay, redeem or repurchase any such interest or
principal prior to the date originally scheduled for the payment thereof.

 

“Subsidiary” means, with respect to any specified Person:

 

(a)    any corporation, association or other business entity of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and

 

(b)    any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).

 

Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Holdings and shall
exclude all Equity Investor Subsidiaries.

 

“Subsidiary Guarantee” means the Guarantee by each Subsidiary Guarantor of the
Borrower’s obligations hereunder.

 

“Subsidiary Guarantors” means:

 

(a)    each of the Borrower’s Wholly Owned Subsidiaries that Guarantees this
Agreement on the Effective Date pursuant to the Guaranty under Article X, until
such time as it is released pursuant to the provisions hereof; and

 

(b)    any other Subsidiary that executes documentation evidencing a Subsidiary
Guarantee in accordance with the provisions hereof, and their respective
successors and assigns.

 

“Tax Equity Financing” means a tax equity financing entered into solely in
connection with the acquisition, expansion, upgrade or refurbishment (or
refinancing of any of the foregoing or of any Indebtedness incurred in
connection therewith) of or by a Project Subsidiary (and/or a Company Group
Party that is a direct or indirect parent company of such Project Subsidiary) of
energy generating, transmission or distribution assets, or of any other energy
or power facility or any assets related to any of the foregoing that are
eligible for renewable energy production tax credits available under Section 45
of the Code or renewable energy investment tax credits available under
Section 48 of the Code, as applicable, on an arm’s length basis.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

25

--------------------------------------------------------------------------------


 

“Thermal Utilities” means Generation Portfolio Companies, Project Subsidiaries,
or Company Group Parties that are regulated as public utilities by state public
utility commissions, but only with regard to their production and sale of
thermal energy in the form of steam and chilled water.

 

“Total Assets” means, as of any date of determination, the total consolidated
assets of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP, as shown on the most recent publicly available balance
sheet of the Borrower as of such date.

 

“Total Outstandings” means (without duplication) the aggregate Outstanding
Amount of all Loans.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“Voidable Transfer” has the meaning specified in Section 10.10.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Wholly Owned Subsidiary” means, with respect to any specified Person, a direct
or indirect Subsidiary of such Person, 100% of the outstanding Capital Stock or
other ownership interests of which is at the time owned by such Person or by one
or more Wholly Owned Subsidiaries of such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield Inc.” means NRG Yield, Inc.

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any

 

26

--------------------------------------------------------------------------------


 

Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Preliminary Statements,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Preliminary Statements, Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(d)           Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, disposition, consolidation,
assignment, sale or transfer, or similar term, as applicable, to, of or with a
separate Person.  Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, Company Group Party, Loan Party or any other like term
shall also constitute such a Person or entity).

 

1.03        Accounting Terms.  (a)  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data required to be submitted pursuant to this Agreement shall
be prepared in conformity with, GAAP applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Accounting Standards
Codification Section 825-10 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower, Holdings or any Subsidiary thereof at “fair value”, as defined
therein.

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until

 

27

--------------------------------------------------------------------------------


 

so amended, (i) such requirement shall continue to be computed in accordance
with GAAP prior to such change therein and (ii) the Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such requirement made
before and after giving effect to such change in GAAP.

 

(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Borrower and its Subsidiaries
or Holdings and its Subsidiaries or to the determination of any amount for the
Borrower and its Subsidiaries or Holdings and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that the Borrower or Holdings is required to
consolidate pursuant to FASB Interpretation No. 46 — Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

 

1.04                Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

1.05                Currency Equivalents Generally.  Any amount specified in
this Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars.  For purposes of this Section 1.05, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        The Borrowings.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans in Dollars (each such loan, a
“Loan”) to the Borrower from time to time but on no more than three
(3) occasions, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided that after giving effect to any Borrowing, the
Total Outstandings shall not exceed the Lenders’ aggregate Commitments at such
time.  Within the limits of each Lender’s Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01 and
prepay under Section 2.03.  Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.  Each Borrowing shall be made on a pro rata
basis as among the Commitments then in effect, considered collectively.  Any
amount borrowed under this Section 2.01 and repaid or prepaid may not be
re-borrowed.

 

28

--------------------------------------------------------------------------------


 

2.02        Borrowings, Conversions and Continuations of Loans.  (a)  Each
Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s notice
(which notice may, subject to Section 3.05 hereof, be revoked by the Borrower)
to the Administrative Agent, which may be given by telephone.  Each such notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans and (ii) one Business Day prior to the requested date
of any Borrowing of Base Rate Loans.  Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof.  Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof.  Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Loans are to be
converted and (v) if applicable, the duration of the applicable Interest Period
with respect thereto.  If the Borrower fails to specify a Type of Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans.  Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage in respect of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a).  In the case of a Borrowing, each Lender
shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
12:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of RBC with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.

 

29

--------------------------------------------------------------------------------


 

During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in the Prime Rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than five (5) Interest Periods in effect at any one
time.

 

2.03        Prepayments.  (a)  Optional.  The Borrower may, upon notice (which
notice, subject to Section 3.05, may state that such prepayment is conditioned
upon the effectiveness of other credit facilities or any other event, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified prepayment date) if such condition is not
satisfied) to the Administrative Agent, at any time or from time to time
voluntarily terminate Commitments in whole or in part or prepay Loans in whole
or in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) two Business
Days prior to any termination of Commitments, (B) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (C) one Business Day prior
to any date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
termination or prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans. 
The Administrative Agent will promptly notify each applicable Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such termination or prepayment (based on such Lender’s Applicable
Percentage).  Terminations of Commitments and prepayments of Loans shall be made
on a pro rata basis.  If such notice is given by the Borrower, the Borrower
shall make such prepayment (if applicable) and the payment amount specified in
such notice shall be due and payable on the date specified therein; provided
that a notice of termination of the Commitments and prepayment of Loans
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05 and any prepayment of a Base Rate Loan shall be
accompanied by all accrued interest on the amount prepaid if such prepayment is
accompanied by a termination of the Commitments.  All payments made pursuant to
this Section 2.03(a) shall be applied on a pro rata basis to each Lender holding
Loans.

 

(b)           Mandatory. (1) Loans.  Following the Effective Date, the Loans, to
the extent borrowed will be required to be prepaid within three (3) Business
Days following the receipt of the applicable proceeds, in an aggregate amount
equal to:

 

30

--------------------------------------------------------------------------------


 

(i)            100% of the Net Cash Proceeds actually received by the Borrower
or any of the Guarantors from the borrowing of loans under a Qualifying Term
Loan Facility or from any Debt Incurrence;

 

(ii)           100% of the Net Cash Proceeds actually received by the Borrower
from an Equity Issuance;

 

(iii)          100% of the Net Cash Proceeds in excess of $10,000,000 for any
individual transaction (and in excess of $50,000,000 in the aggregate) actually
received by the Borrower or any of the Guarantors from non-ordinary course sale
or other disposition of any property or assets of the Borrower or any of the
Guarantors (including insurance and condemnation proceeds and proceeds from the
sale or issuance of any Equity Interest, in each case to third parties, by any
Guarantors) other than Net Cash Proceeds (i) of sales or other dispositions of
inventory in the ordinary course of business, (ii) of sales, contributions or
other dispositions of property or assets to Project Subsidiaries (including any
distributed cash in connection with such sale, contribution or disposition),
(iii) of intercompany transfers, and (iv) that are reinvested (or committed to
be reinvested) in the business of the Borrower or any of its Subsidiaries (or
used to replace damaged or destroyed assets) within nine months after receipt of
such Net Cash Proceeds or, if so committed within such period, reinvested within
180 days thereafter;

 

provided that, if any such Net Cash Proceeds determined in accordance with the
preceding clauses (i) through (iii) are in excess of the then outstanding Loans
(or no Loans are then outstanding), the outstanding Commitments will be reduced
on a pro rata basis by an amount equal to such excess amount within three
(3) business days of the Borrower’s receipt thereof.

 

(2) Commitments.  After the Effective Date, Commitments will be permanently
reduced, in whole or in part, (a) on the Business Day immediately following the
day on which Yield Inc. shall have satisfied all of its obligations under the
Convertible Indentures to (i) repurchase all Existing Convertible Notes required
to be purchased by it in connection with any Fundamental Change Offer and
(ii) settle all Existing Convertible Notes that are converted (whether into
cash, equity interests of Yield Inc. or a combination thereof) in connection
with the Acquisition or any related “fundamental change” or “make-whole
fundamental change” as such terms are used in the Convertible Indentures (such
business day, the “Existing Convertible Notes Termination Date”), in an amount
equal to the aggregate principal amount of Existing Convertible Notes that
remain outstanding as of the Existing Convertible Notes Termination Date and
(b) in an amount equal to the aggregate principal amount of any series of the
Existing Senior Notes for which a successful waiver with respect to such series
of Existing Senior Notes of the “Change of Control Offer” requirements have been
obtained pursuant to any consent solicitation consummated after the Acquisition
Closing Date (such reduction to occur automatically upon the execution of the
supplemental indenture to the indenture governing such series of Existing Senior
Notes reflecting the terms of such consent solicitation), it being understood
that any such consent solicitation shall be at the sole discretion and option of
Yield Inc. and Yield Inc. shall not be obligated to commence any such consent
solicitation.  On the first Business Day following the Funding Commitment
Termination Date, all unused Commitments shall terminate.

 

31

--------------------------------------------------------------------------------


 

2.04        Repayment of Loans.  The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Loans outstanding on such
date.

 

2.05        Interest.  (a)  Subject to the provisions of Section 2.05(b),
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Margin; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Margin.

 

(b)           (i)  While any Event of Default under Sections 8.01(a), 8.01(d) or
8.01(e) exists, the Borrower shall pay interest on all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.06        Fees.

 

(a)           Extension Fee.  The Borrower will pay to the Administrative Agent
for the account of the Lenders an extension fee in an aggregate amount equal to
0.50% of the aggregate principal amount of the Loans subject to a Maturity Date
Extension as set forth in Section 2.12, which fee shall be earned, due and
payable on the Extension Date.

 

(b)           Duration Fee.  The Borrower will pay to the Administrative Agent
for the account of each Lender on each of the dates set forth below a Duration
Fee equal to the applicable percentage set forth below of the aggregate
principal amount of such Lender’s Loans outstanding on such date:

 

Date

 

Percentage

 

 

 

 

 

90 days after Effective Date

 

0.50

%

 

 

 

 

180 days after Effective Date

 

0.50

%

 

 

 

 

271 days after Effective Date

 

0.50

%

 

(c)           Other Fees.  The Borrower shall pay to the applicable Lenders and
Arrangers and the Administrative Agent for their own respective accounts fees in
the amounts and at the times specified in the Fee Letter.  Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever,
except as expressly set forth in the Fee Letter.

 

32

--------------------------------------------------------------------------------


 

2.07                        Computation of Interest and Fees.  All computations
of interest for Base Rate Loans when the Base Rate is determined by the Prime
Rate shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.09(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be prima facie evidence thereof for all
purposes.

 

2.08                        Evidence of Debt.    The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business. 
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations in respect of the Facility.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

2.09                        Payments Generally; Administrative Agent’s
Clawback.  (a)  General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(b)                                 (i) Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurodollar
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section

 

33

--------------------------------------------------------------------------------


 

2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall prima facie evidence
thereof.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans and to make payments pursuant
to Section 11.04(c) are several and not joint.  The

 

34

--------------------------------------------------------------------------------


 

failure of any Lender to make any Loan or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner; provided that the Loan Parties will not be liable for increased costs
under Sections 3.02 or 3.04 of this Agreement as a result of any Lender changing
the place from, or the manner in which, it obtains funds.

 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, interest and fees then due hereunder, such
funds shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties and (ii) second, toward
payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

 

2.10                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of (a) Obligations in respect of the Facility due and payable
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of the Facility due and payable
to all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the Facility due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations in respect of the
Facility owing (but not due and payable) to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facility owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations in respect of the Facility owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facility
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be; provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest;

 

35

--------------------------------------------------------------------------------


 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (B) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant; and

 

(iii)                               for the avoidance of doubt, the provisions
of this Section will not apply to payments made under Sections 2.06, 2.11, 3.01,
3.02, 3.04, 3.05, 3.06, 11.04, 11.06, 11.13, and pursuant to any other terms or
conditions in any Loan Document expressly providing for payments to specific
Lenders, Agents or other Persons.

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.11                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definitions of
“Required Lenders” and Section 11.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or

 

36

--------------------------------------------------------------------------------


 

as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders under the Facility pro rata in accordance with the
Commitments under the Facility.  Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender pursuant to this Section 2.11(a)(ii) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.06(a) or 2.06(b) for any period during
which such Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

 

2.12                        Maturity Date Extensions.  The Borrower may effect a
Maturity Date Extension with respect to one-third (1/3rd) of the Loans that are
outstanding on the date that is 60 days prior to the Maturity Date (provided
that a minimum of $300,000,000 aggregate principal amount of Loans remains
outstanding) for an additional 90) day period by providing notice of such
request to the Administrative Agent not more than 60 and not less than 30 days
prior to the original Maturity Date (the “Extension Date”).  The Maturity Date
Extension will not be effective unless:

 

(a)                                 The representations and warranties of the
Loan Parties contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (except to the
extent any such representation and warranty itself is qualified by
“materiality”, “Material Adverse Effect” or any similar qualifier, in which
case, it shall be true and correct in all respects) on and as of the date of
such Extension, except to the extent that such

 

37

--------------------------------------------------------------------------------


 

representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 2.12, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively and the
representations and warranties contained in Section 5.05(c) shall be deemed to
refer to the statements furnished pursuant to Section 6.01(a) with respect to
the fiscal year ended December 31, 2018.

 

(b)                                 No Default shall exist, or would result from
such proposed Extension.

 

(c)                                  All fees required to be paid to the
Administrative Agent, the Lenders and the Arrangers on or before the Maturity
Date (including the Extension Fee) shall have been paid and the Borrower shall
have delivered an officer’s certificate confirming satisfaction of clauses
(a) and (b) above.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.  (a)  Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.  (i) Any and all payments by or on
account of any obligation of the Borrower or any other Loan Party hereunder or
under any other Loan Document shall to the extent permitted by applicable Laws
be made free and clear of and without deduction or withholding for any Taxes. 
If, however, applicable Laws require the Borrower, any other Loan Party or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower, such
other Loan Party or the Administrative Agent, as the case may be, upon the basis
of the information and documentation to be delivered pursuant to subsection
(e) below.

 

(ii)                                  If the Borrower, any other Loan Party or
the Administrative Agent shall be required by applicable Law to withhold or
deduct any Taxes, including United States Federal withholding Taxes, from any
payment under any Loan Document, then (A) it shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation received pursuant to subsection (e) below, (B) it shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with applicable Law and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower or other Loan Party, as the case may be, shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

38

--------------------------------------------------------------------------------


 

(c)                                  Tax Indemnifications.  (i) Without limiting
the provisions of subsection (a) or (b) above, the Loan Parties shall, and do
hereby, jointly indemnify the Administrative Agent and each Lender, and shall
make payment in respect thereof within 10 days after written demand therefor,
for the full amount of any Indemnified Taxes and Other Taxes (including
Indemnified Taxes and Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by the Borrower, any
other Loan Party or the Administrative Agent or paid by the Administrative Agent
or such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided that if the Loan Parties
reasonably believe that such Taxes were not correctly or legally asserted, the
Administrative Agent or such Lender will use reasonable efforts to cooperate
with the Loan Parties to obtain a refund of such Taxes so long as such efforts
would not, in the sole good faith determination of the Administrative Agent or
such Lender, as applicable, result in any additional costs, expenses or risks or
be otherwise disadvantageous to it; provided further that the Loan Parties shall
not be required to compensate the Administrative Agent or any Lender pursuant to
this Section 3.01(c) for any interest and penalties that would not have arisen
but for the failure of the Administrative Agent or such Lender, as applicable,
to furnish written notice of the applicable claim for Indemnified Taxes or Other
Taxes within 180 days after the date the Administrative Agent or such Lender
first receives written notice thereof.  A certificate as to the amount of any
such payment or liability delivered to the Borrower or any other Loan Party by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender shall be conclusive absent manifest
error.

 

(ii)                                  Without limiting the provisions of
subsection (a), (b) or (c)(i) above, each Lender shall, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for the Administrative Agent)
incurred by or asserted against the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender pursuant to this Section 3.01.  Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).  The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations in respect of the Facility.

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower (or any other Loan Party) or the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required

 

39

--------------------------------------------------------------------------------


 

by Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation. 
(i) Each Lender shall deliver to the Borrower and the Administrative Agent, at
the time or times prescribed by applicable Laws and reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Loan Parties or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to it
pursuant to the Loan Documents or otherwise to establish such Lender’s status
for withholding Tax purposes in the applicable jurisdiction.  Notwithstanding
anything to the contrary in the preceding sentence, the completion, execution
and submission of such documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), Section 3.01(e)(ii)(B)(I), Section 3.01(e)(ii)(B)(II),
Section 3.01(e)(ii)(B)(III), Section 3.01(e)(ii)(B)(IV) and
Section 3.01(e)(iv) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent, on or prior to the date it becomes
a party to this Agreement, two accurate and complete originally executed copies
of Internal Revenue Service Form W-9 (or successor form) or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to establish an
exemption from United States federal backup withholding; and

 

(B)                               each Foreign Lender that is entitled under the
Code or any applicable treaty to an exemption from or reduction of United States
federal withholding tax with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower and the Administrative Agent, on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

 

(I)                                   two accurate and complete originally
executed copies of Internal Revenue Service Form W-8BEN (or successor form)
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

40

--------------------------------------------------------------------------------


 

(II)                              two accurate and complete originally executed
copies of Internal Revenue Service Form W-8ECI or W-8EXP (or successor form),

 

(III)                         two accurate and complete originally executed
copies of Internal Revenue Service Form W-8IMY (or successor form) and all
required supporting documentation,

 

(IV)                          in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10-percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) two accurate and complete originally executed
copies of Internal Revenue Service Form W-8BEN (or successor form), or

 

(V)                               executed originals of any other form
prescribed by applicable Laws as a basis for claiming exemption from or a
reduction in United States federal withholding tax together with such
supplementary documentation as may be prescribed by applicable Laws to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

 

(iii)                               Each Lender shall promptly (A) update any
form or certification previously delivered pursuant to this Section 3.01(e) that
expires or becomes obsolete or inaccurate in any respect or notify the Borrower
and the Administrative Agent of any change in circumstances which would modify
or render invalid any claimed exemption or reduction and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that the Borrower or the Administrative Agent make any withholding
or deduction for taxes from amounts payable to such Lender.

 

(iv)                              If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.

 

41

--------------------------------------------------------------------------------


 

Solely for purposes of this Section 3.01(e)(iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender.  If the Administrative Agent or any
Lender determines, in its sole discretion, exercised in good faith, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by the Administrative Agent or
such Lender, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that the Borrower, upon the request of the Administrative Agent, such
Lender agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to the Borrower or any other Person. 
Notwithstanding anything to the contrary in this Section 3.01(f), in no event
will the Administrative Agent or any Lender be required to pay any amount to the
Borrower pursuant to this Section 3.01(f) the payment of which would place the
Administrative Agent or such Lender, as the case may be, in a less favorable net
after-Tax position than it would have been in if the Tax subject to
indemnification (or with respect to which additional amounts were paid) and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.

 

(g)                                  Status of Administrative Agent; Tax
Documentation.  RBC, as the Administrative Agent, and, if legally entitled to do
so, any successor or supplemental Administrative Agent that is not a United
States person under Section 7701(a)(30) of the Code and which is acting as
Administrative Agent through a U.S. branch described in Treasury Regulation
Section 1.1441-1(b)(2)(iv)(A), shall deliver to the Borrower two duly completed
copies of Internal Revenue Service Form W-8IMY certifying that it is a “U.S.
branch” and that the payments it receives for the account of others are not
effectively connected with the conduct of a trade or business in the United
States and that it is using such form as evidence of its agreement with the
Borrower to be treated as a United States person with respect to such payments
(and the Borrower and the Administrative Agent agree to so treat the
Administrative Agent as a United States person with respect to such payments as
contemplated by Treasury Regulation Section 1.1441-1(b)(2)(iv)(A)), with the
effect that the Borrower can make payments to the Administrative Agent without
deduction or withholding of any Taxes imposed by the United States.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted in writing
that it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Eurodollar Rate Loans, or to determine or

 

42

--------------------------------------------------------------------------------


 

charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on written notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such written notice, the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent) convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans.  Upon any such
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03                        Inability to Determine Rates.  If in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof,  (a) the Administrative Agent determines that (i) Dollar deposits are
not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan (in each case with respect to clause (a) above, “Impacted Loans”), or
(b) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify in writing the Borrower and each Lender.  Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this section, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this section, (2) the Administrative Agent or the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon

 

43

--------------------------------------------------------------------------------


 

such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof; provided that
nothing in this paragraph shall affect any right that the Borrower may otherwise
have to revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods), or convert such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein, in each case in
accordance with and subject to the terms of this Agreement, it being understood
and agreed that the Administrative Agent may not establish an alternative
interest rate pursuant to this Section 3.03 in respect of Base Rate Loans, or
Eurodollar Rate Loans to be converted into Base Rate Loans pursuant to the last
sentence of the preceding paragraph of this Section 3.03.

 

In addition, if at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a) of the first sentence of this Section have
arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a) of the first sentence of this Section have
not arisen but the supervisor for the administrator of LIBOR or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the Eurodollar Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Margin). 
Notwithstanding anything to the contrary in Section 11.01, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment.  Until an alternate
rate of interest shall be determined in accordance with this paragraph, (x) any
request to convert any Loan to, or continue any Loan as, a Eurodollar Rate Loan
shall be ineffective, and (y) if any Committed Loan Notice requests a Eurodollar
Rate Loan, such Loan shall be made as a Base Rate Loan; provided that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.

 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans. 
(a)  Increased Costs Generally.  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e));

 

(ii)                                  subject any Lender to any Tax of any kind
whatsoever with respect to this Agreement or any Eurodollar Rate Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes

 

44

--------------------------------------------------------------------------------


 

or Other Taxes covered by Section 3.01 and the imposition of, or any change in
the rate of, any Excluded Tax payable by such Lender); or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurodollar Rate
Loan (or of maintaining its obligation to make any such Loan), or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, and
describing in reasonable detail the calculation thereof, and providing
reasonable documentation to support the request as specified in subsection (a),
(b) or (e) of this Section and delivered to the Borrower shall be conclusive
absent manifest error.  The Borrower shall pay such Lender the amount shown as
due on any such certificate within 30 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as

 

45

--------------------------------------------------------------------------------


 

“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided the Borrower
shall have received at least 30 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender.  If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

 

3.05                        Compensation for Losses.  Upon written demand of any
Lender (with a copy to the Administrative Agent) from time to time, the Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders. 
(a)  If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a written notice pursuant to Section 3.02, then such Lender shall
use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden reasonably deemed by it to be significant) to
mitigate or reduce the additional amounts payable, which reasonable efforts may
include designating a different Lending Office for funding or booking its Loans
hereunder or assigning its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such change
or other measure (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate

 

46

--------------------------------------------------------------------------------


 

the need for the notice pursuant to Section 3.02, as applicable and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 11.13.

 

3.07                        Survival.  All of the Loan Parties’ obligations and
all of the Lenders’ and Administrative Agent’s obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, any assignment of rights by (or the replacement
of) a Lender and resignation of the Administrative Agent.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Effectiveness.  The effectiveness of
this Agreement and the obligation of each Lender to make its initial Credit
Extension hereunder is subject to satisfaction or waiver in accordance with
Section 11.01 of the following conditions precedent, in addition to each of the
conditions set forth in Section 4.02:

 

(a)                                 Since the Effective Date (for this clause
(a), as defined in the Acquisition Agreement as in effect on the Signing Date),
no Material Adverse Effect (as defined in the Acquisition Agreement as in effect
on the Signing Date) has occurred.

 

(b)                                 The Acquisition shall have been consummated,
or shall be consummated substantially simultaneously with the effectiveness of
this Agreement, in all material respects in accordance with the terms of the
Acquisition Agreement, after giving effect to any modifications, amendments,
supplements, consents, waivers or requests, other than those modifications,
amendments, supplements, consents, waivers or requests (including the effects of
any such requests) of the Acquisition Agreement or the CIA by the Buyer that are
materially adverse to the interests of the Lenders (it being understood that any
modification, amendment, supplement, consent, waiver or request by the Buyer to
the definition of Material Adverse Effect or the “Xerox” protections of the
Lenders set forth in Section G.5(g), Section G.5(h)(iii)-(v), the second
sentence of Section M.8, the exception to Section M.9, Section M.12,
Section M.13(d), Section M.14 and Section M.15 of the CIA shall be deemed to be
materially adverse to the interests of the Lenders), unless consented to in
writing by the Arrangers (such consent not to be unreasonably withheld or
delayed).

 

(c)                                  The Arrangers shall have received
(i) audited consolidated balance sheets of Yield Inc and its subsidiaries as at
the end of, and related consolidated statement of income, statement of members’
equity and statement of cash flows of Yield Inc and its Subsidiaries for, the
fiscal years ended December 31, 2015 and December 31, 2016, and December 31,
2017  and (ii) an unaudited consolidated balance sheet of Yield Inc and its
subsidiaries as at the end of the most recent fiscal quarter (other than the
fourth fiscal quarter of any fiscal year) that has been completed prior to the
Acquisition Closing Date and that has ended at least 45 days before the

 

47

--------------------------------------------------------------------------------


 

Acquisition Closing Date, and the related consolidated statement of income,
statement of members’ equity and statement of cash flows of for the most recent
three, six or nine month, as applicable, period (other than the fourth fiscal
quarter period of any fiscal year) that has been completed prior to the
Acquisition Closing Date and that has ended at least 45 days before the
Acquisition Closing Date (in the case of this clause (ii), without the
requirement to include footnote disclosure) (it being understood and agreed that
the audited financial statements referred to in clause (a) above for the fiscal
years ended, December 31, 2015, December 31, 2016 and December 31, 2017 and of
the unaudited financial statements referred to in clause (b) above as of, and,
for the six month period ended June 30, 2018 have been delivered to the
Arrangers prior to the date hereof).

 

(d)                                 The Specified Acquisition Agreement
Representations shall be true and correct in all material respects (where not
already qualified by materiality, otherwise in all respects), but only to the
extent that the Sponsor has the right (taking into account any applicable cure
provisions) to terminate its obligations under the Acquisition Agreement or to
decline to consummate the Acquisition as a result of a breach of such
representations and warranties in the Acquisition Agreement, and the Specified
Representations shall be true and correct in all material respects (where not
already qualified by materiality, otherwise in all respects). In the case of any
Specified Acquisition Agreement Representations or Specified Representation
which expressly relates to a given date or period, such representation and
warranty shall be true and correct in all material respects (where not already
qualified by materiality, otherwise in all respects) as of such respective date
or respective period, as the case may be.

 

(e)                                  The Administrative Agent’s receipt of the
following, each of which shall be originals or electronically transmitted copies
of originals (followed as soon as reasonably practicable by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Effective Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note;

 

(iii)                               (A) a certificate of the secretary or
assistant secretary of each Loan Party dated the Effective Date, certifying
(I) that attached thereto is a true and complete copy of each Organization
Document of such Loan Party certified (to the extent applicable) as of a recent
date by the Secretary of State (or equivalent Governmental Authority) of the
state or jurisdiction of its organization, and a certificate as to the good
standing of each Loan Party as of a recent date, from such Secretary of State,
(II) that attached thereto is a true and complete copy of resolutions duly
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party, (III) as to the incumbency and specimen signature
of each officer executing any Loan Document and (B) a certificate of another
Responsible Officer as to the incumbency and specimen signature of the secretary
or assistant secretary executing the certificate pursuant to clause (A) above;

 

48

--------------------------------------------------------------------------------


 

(iv)                              a favorable opinion of Baker Botts L.L.P.,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, in form and substance reasonably satisfactory to the Administrative
Agent;

 

(v)                                 a certificate signed by a Responsible
Officer of the Borrower certifying that the conditions specified in
Section 4.01(d) (with respect to the Specified Representations only) have been
satisfied; and

 

(vi)                              certificates attesting to the Solvency of the
Loan Parties, taken as a whole after giving effect to the Acquisition, from the
chief financial officer of Holdings.

 

(f)                                   (i) All fees required to be paid to the
Administrative Agent and the Arrangers on or before the Effective Date shall
have been paid and (ii) all fees required to be paid to the Lenders on or before
the Effective Date, including pursuant to the Fee Letter, shall have been paid.

 

(g)                                  The Borrower shall have paid all reasonable
and documented fees, charges and disbursements of counsel to the Administrative
Agent directly to such counsel to the extent invoiced within two Business Days
prior to the Effective Date.

 

(h)                                 At least three (3) Business Days prior to
the Effective Date, the Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) the “PATRIOT Act”), and if the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to the Borrower, that has been requested at
least ten (10) days prior to the Effective Date.

 

Without limiting the generality of the provisions of clause (f) of Section 9.03,
for purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted, or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

4.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Committed Loan Notice (other than a Committed Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the receipt by the
Administrative Agent of a Committed Loan Notice in accordance with the
requirements hereof.

 

49

--------------------------------------------------------------------------------


 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each of the Loan Parties represents and warrants to the Administrative Agent and
the Lenders that:

 

5.01                        Existence, Qualification and Power.  Each Loan Party
and each of their respective Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party and consummate the NRG Transaction and (c) is duly qualified
and is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is or is to be a party (a) have been duly authorized by all necessary
corporate or other organizational action, and (b) do not and will not
(i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or require any
payment to be made under, (A) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries, or B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, (iii) result in the creation or imposition of any Lien upon
or with respect to any property or assets now owned or hereafter acquired by
such Person or any of its Subsidiaries, or (iv) violate any material Law.

 

5.03                        Governmental Authorization.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or for the
consummation of the NRG Transaction or (b)  the exercise by the Administrative
Agent or any Lender of its rights under the Loan Documents, except for (i) the
authorizations, approvals, actions, notices and filings listed on Schedule 5.03,
which will be sought, (ii) any immaterial actions, consents, approvals,
registrations or filings, and (iii) approvals, consents, exemptions,
authorizations, or other actions by, or notices to, or filings with, FERC or
state regulatory authorities under the FPA or state laws respecting the rates
of, or the financial or organizational regulation of, public utilities that may
be required in connection with the exercise of certain remedies allowed under
the Loan Documents.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as the enforceability
hereof

 

50

--------------------------------------------------------------------------------


 

or thereof may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other laws now or hereafter in effect
relating to creditors’ rights generally (including specific performance) and
(b) general equitable principles (whether considered in a proceeding in equity
or at law), and to the discretion of the court before which any proceeding may
be brought.

 

5.05                        Financial Statements; No Material Adverse Effect. 
(a)  The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present, in all material respects, the
financial condition of Yield Inc. and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

 

(b)                                 The unaudited consolidated balance sheets of
Yield Inc. and its Subsidiaries as of June 30, 2018, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present, in all material
respects, the financial condition of Yield Inc. and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

 

(c)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

5.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Loan
Parties, threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or any of its Subsidiaries
or against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement, any other Loan Document or the consummation of the
NRG Transaction or (b) except as specifically disclosed in Schedule 5.06 or in
SEC filings made prior to the Effective Date (the “Disclosed Litigation”),
either individually or in the aggregate, if there is a reasonable possibility of
an adverse determination and if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

 

5.07                        No Default.  No Default has occurred and is
continuing or would result from the consummation of the NRG Transaction.

 

5.08                        Ownership of Properties.  Each Loan Party and each
of their respective Subsidiaries has good record and marketable title in all
property used in the ordinary conduct of its business, except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.09                        Environmental Compliance.

 

(a)                                 Each Loan Party and their respective
Subsidiaries is in compliance in all material respects with the requirements of
all Environmental Laws and all orders, writs,

 

51

--------------------------------------------------------------------------------


 

injunctions and decrees applicable to it or to its material properties under
Environmental Law, except in such instances in which (a) such requirement of
Environmental Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

 

(b)                                 Each of the Loan Parties and their
respective Subsidiaries conduct in the ordinary course of business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Borrower has reasonably concluded that such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(c)                                  (i) None of the properties currently or
formerly owned or operated by any Loan Party or any of their respective
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such property;
(ii) there are no and never have been any underground or above-ground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party, any of their respective
Subsidiaries or, to the knowledge of the Loan Parties, on any property formerly
owned or operated by any Loan Party or any of their respective Subsidiaries;
(iii) there is no asbestos or asbestos-containing material on any property
currently owned or operated by any Loan Party or any of their respective
Subsidiaries; and (iv) Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of their respective Subsidiaries that in each case referred to in
clauses (i) through (iv) above individually or in the aggregate has had, or
could reasonably be expected to have, a Material Adverse Effect.

 

(d)                                 Neither any Loan Party nor any of its
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law, in each case that
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect; and all Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party or any of their respective
Subsidiaries have been disposed of in a manner not reasonably expected to result
in liability to any Loan Party or any of their respective Subsidiaries that
could reasonably be expected to have a Material Adverse Effect.

 

(e)                                  There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Loan Parties, threatened
in writing, at law, in equity, in arbitration or before any Governmental
Authority under any Environmental Law, by or against any Loan Party or any of
its Subsidiaries or against any of their properties, either individually or in
the aggregate, in respect of which there is a reasonable possibility of an
adverse determination and which, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

 

52

--------------------------------------------------------------------------------


 

Notwithstanding anything set forth in this Agreement or any other Loan Document
to the contrary, the representations and warranties set forth in this
Section 5.09 are the sole representations and warranties in any Loan Document
with respect to environmental matters, including those relating to Environmental
Laws or Hazardous Materials.

 

5.10                        Insurance.  The properties of the Loan Parties and
their respective Subsidiaries are insured with financially sound and reputable
insurance companies not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Loan Party or its applicable Subsidiary operates.

 

5.11                        Taxes.  Except as would not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
the Loan Parties and each of their respective Subsidiaries have filed all
Federal, state and other Tax returns and reports required to be filed, and have
paid all Federal, state and other Taxes levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP. 
There is no proposed Tax assessment against the Loan Parties or any of their
respective Subsidiaries that would, if made, have a Material Adverse Effect. 
Neither any Loan Party nor any Subsidiary thereof is party to any Tax sharing
agreement.  No Tax liability with respect to any of the Loan Parties or their
respective Subsidiaries could reasonably be expected to result in, either in any
case or in the aggregate, a Material Adverse Effect.

 

5.12                        ERISA Compliance.  (a)  Except as could not
reasonably be expected to have a Material Adverse Effect: (i) each Plan is in
compliance with the applicable provisions of ERISA, the Code and other Federal
or state Laws; (ii) each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the knowledge of the Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification; and
(iii) the Borrower and each ERISA Affiliate have made all required contributions
to each Plan subject to Section 412 of the Code.

 

(b)                                 There are no pending or, to the knowledge of
the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  Except as could not reasonably be expected
to have a Material Adverse Effect: (i) no ERISA Event has occurred or is
reasonably expected to occur; (ii) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iii) neither the Borrower nor any
ERISA Affiliate has incurred any liability that remains outstanding (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 of ERISA with respect to a
Multiemployer Plan; and (iv) neither the Borrower nor any ERISA

 

53

--------------------------------------------------------------------------------


 

Affiliate has engaged in a transaction that could reasonably be expected to be
subject to Section 4069 or 4212(c) of ERISA.

 

5.13                        Subsidiaries; Equity Interests; Loan Parties;
Project Subsidiaries.  As of the Effective Date, no Loan Party has any
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and to the extent constituting shares in a
corporation, if any, are non-assessable and are owned by a Loan Party in the
amounts specified on Part (a) of Schedule 5.13, free and clear of all Liens
except Permitted Liens and Liens for taxes not yet due or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP.  As of the Effective Date, no Loan
Party has any equity investments in any other Person other than those
specifically disclosed in Part (b) of Schedule 5.13.  All of the outstanding
Equity Interests in the Borrower have been validly issued, are fully paid and
are owned by Holdings in the amounts specified on Part (c) of Schedule 5.13 free
and clear of all Liens (other than Permitted Liens and Liens for taxes not yet
due or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP).  Set forth on
Part (d) of Schedule 5.13 is a complete and accurate list of all Loan Parties,
showing as of the Effective Date its jurisdiction of its incorporation, the
address of its principal place of business and its U.S. taxpayer identification
number.  Set forth on Part (e) of Schedule 5.13 is a complete and accurate list
of each Project Subsidiary as of the Effective Date.  Set forth on Part (f) of
Schedule 5.13 is a complete and accurate list of each Company Group Party that
is not a Loan Party as of the Effective Date.

 

5.14                        Margin Regulations; Investment Company Act.  (a) 
None of the Loan Parties is engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.  No portion of
the proceeds of any Credit Extension shall be used in any manner, whether
directly or indirectly, that causes or could reasonably be expected to cause,
such Credit Extension or the application of such proceeds to violate Regulation
T, Regulation U or Regulation X of the Board of Governors or any other
regulation thereof or to violate the Exchange Act.

 

(b)                                 None of the Loan Parties, or any of the Loan
Parties’ Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

5.15                        Disclosure.  Neither this Agreement nor any other
document, certificate or written statement, in each case concerning any Loan
Party or any Subsidiary thereof (expressly excluding projections and other
forward-looking statements and, to the extent not prepared by the Borrower or
its Subsidiaries, general market data and information of a general economic or
industry specific nature), furnished to the Administrative Agent by or on behalf
of any Loan Party in connection herewith contains, as of the date prepared and
taken as a whole, any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements contained herein and
therein not materially misleading, in light of the circumstances under which
they were made; provided that, to the extent any such other document,
certificate or statement constitutes a forecast or projection, the Loan Parties
represent only that they acted in

 

54

--------------------------------------------------------------------------------


 

good faith and utilized assumptions believed by them to be reasonable at the
time made and furnished (it being understood that forecasts and projections are
subject to significant contingencies and assumptions, many of which are beyond
the control of the Loan Parties and their respective Subsidiaries, and that no
assurance can be given that the projections or forecasts will be realized).

 

5.16                        Compliance with Laws.  Each Loan Party and each of
their respective Subsidiaries is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its material properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.17                        Energy Regulatory Matters.

 

(a)                                 Each of the Generation Portfolio Companies
meets the requirements for, and has been determined by FERC to be, either an
“Exempt Wholesale Generator” within the meaning of PUHCA or its generating
facility meets the requirement of a Qualifying Facility under PURPA. The Loan
Parties, the Company Group Parties and the Generation Portfolio Companies are
not subject to or are exempt from regulation under PUHCA (other than, with
respect to the Generation Portfolio Companies, maintaining status as a
Qualifying Facility under PURPA or an Exempt Wholesale Generator within the
meaning of PUHCA).

 

(b)                                 Each of (i) the Generation Portfolio
Companies that are a “public utility” within the meaning of the FPA and not
otherwise exempt from regulation under Sections 205 and 206 of the FPA
(“FPA-Jurisdictional Generation Portfolio Companies”) have a validly-issued
order from FERC, not subject to any pending challenge or investigation:
(x) authorizing it to engage in wholesale sales of electricity and, to the
extent permitted under its market-based rate tariff, other products and services
at market-based rates; and (y) granting such waivers and authorizations as are
customarily granted to power marketers by FERC, including blanket authorizations
to issue securities and assume liabilities pursuant to Section 204 of the FPA
(together, “FPA MBR Authorizations, Exemptions and Waivers”).  As of the
Effective Date, FERC had not issued any orders imposing a rate cap, mitigation
measure, or other limitation on the FPA MBR Authorizations, Exemptions and
Waivers of the FPA-Jurisdictional Generation Portfolio Companies or any of the
FPA-Jurisdictional Generation Portfolio Companies’ authority to engage in sales
of electricity at market-based rates, other than rate caps and mitigation
measures generally applicable to wholesale suppliers participating in the
applicable FERC-jurisdictional electric market (although, to the knowledge of
the Loan Parties, there are no generally applicable challenges currently pending
before FERC to the market-based rate authorization of wholesale suppliers in the
electric markets in which the Generation Portfolio Companies make wholesale
sales under their market-based rate tariffs).

 

(c)                                  Each of the Generation Portfolio Companies
that are not a FPA-Jurisdictional Generation Portfolio Company
(“Non-FPA-Jurisdictional Generation Portfolio Companies”) have made all filings
with and obtained all authorizations necessary from the applicable Governmental
Authority to generate electric energy and sell electric energy, capacity or
ancillary services at wholesale or retail (“Non-FPA Sales Authorizations”).

 

55

--------------------------------------------------------------------------------


 

(d)                                 The Thermal Utilities are subject to state
public utility commission regulation with respect to rates or financial
organization.

 

(e)                                  No Loan Party, Company Group Party or
Project Subsidiary will, as the result of the ownership, construction, testing,
repair, maintenance, use and/or operation of any facility or the sale of
electricity and other services related to the sale of electricity from the
facilities or the entering into of, or the performance of any obligations under
any of the agreements to which any of them are a party or the consummation of
any transaction contemplated thereby, be subject to regulation under the laws of
any state governing the rates charged by, or the financial or organizational
regulation of, electric utilities, electrical transmission and distribution
utilities, retail electric utilities, electrical public utilities, electric
public service companies, or other similar entities relating to the sale of
electricity.

 

(f)                                   None of the Lenders nor any “affiliate”
(as that term is defined in PUHCA) of any of them will, solely as a result of
each Generation Portfolio Company’s respective ownership, leasing or operation
of its facility, the sale or transmission of thermal energy or electricity
therefrom or the Borrower’s, any Loan Party’s, any Project Company’s, or any
Generation Portfolio Company’s entering into any Loan Document, or any
transaction contemplated hereby or thereby, be subject to regulation under the
FPA, PUHCA, or state laws and regulations respecting the rates of, or the
financial or organizational regulation of, public utilities, except that the
exercise by the Administrative Agent or the Lenders of certain remedies allowed
under the Loan Documents may subject the Administrative Agent, the Lenders and
their “affiliates” (as that term is defined in PUHCA) to regulation under the
FPA, PUHCA or state laws respecting the rates of, or the financial or
organizational regulation of, public utilities.

 

5.18                        Intellectual Property; Licenses, Etc.  Each Loan
Party and each of its Subsidiaries owns, or possesses rights to use, all of the
IP Rights that are reasonably necessary for the operation of their respective
businesses, except where failure to so own or possess such right, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Borrower, the conduct of the
respective businesses of Loan Parties or any of their respective Subsidiaries is
not infringing upon any IP Rights owned by any other Person, except where such
infringement could reasonably be expected to have a Material Adverse Effect.

 

5.19                        Solvency.  As of the Effective Date, the Loan
Parties and their Subsidiaries taken as a whole are Solvent.

 

5.20                        Casualty, Etc.  Neither the businesses nor the
properties of any Loan Party or any of their respective Subsidiaries are
affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance) that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.21                        Labor Matters.  Neither any Loan Party nor any of
their respective Subsidiaries has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five years, that
either individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect.

 

56

--------------------------------------------------------------------------------


 

5.22                        Anti-Corruption Laws and Sanctions.  The Borrower
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions.  The Borrower and its Subsidiaries and, to the knowledge of the
Borrower, their respective officers, directors and employees, are not Sanctioned
Persons.   No Borrowing will be used, directly or, to the knowledge of the
Borrower, indirectly, in violation of Anti-Corruption Laws or applicable
Sanctions.

 

5.23                        Restricted Payments.  As of the Effective Date, no
Contractual Obligation limits the ability of any Subsidiary of the Borrower to
make Restricted Payments, directly or through one or more intermediate
Subsidiaries of the Borrower, to the Borrower or to otherwise transfer property
to or invest in the Borrower, except for any agreement in effect on the date
hereof and set forth on Schedule 5.23.

 

5.24                        PATRIOT Act, Etc.  To the extent applicable, each
Loan Party and its Subsidiaries is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (ii) the PATRIOT Act.  No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, any of the foreign assets control regulations of the United
States Treasury Department (31 C.F. R., Subtitle B, Chapter V, as amended), any
Sanctions or any other applicable anti-corruption Law.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, in each case, other
than Contingent Obligations as to which no claim has been made, each of Holdings
and the Borrower shall, and shall (except in the case of the covenants set forth
in Sections 6.01 and 6.02) cause each Company Group Party to:

 

6.01                        Financial Statements.

 

(a)                                 Deliver to the Administrative Agent and each
Lender, in form reasonably satisfactory to the Administrative Agent within the
time periods (including any extensions thereof) specified in the SEC’s rules and
regulations:

 

(i)                                     all quarterly and annual reports that
would be required to be filed with the SEC on Forms 10-Q and 10-K if the
Borrower were required to file such reports; and;

 

(ii)                                  all current reports that would be required
to be filed with the SEC on Form 8-K if the Borrower were required to file such
reports.

 

57

--------------------------------------------------------------------------------


 

(b)                                 All such reports shall be prepared in all
material respects in accordance with all of the rules and regulations applicable
to such reports.  Each annual report on Form 10-K will include a report on the
Borrower’s consolidated financial statements by the Borrower’s independent
registered public accounting firm.

 

(c)                                  If the Borrower is no longer subject to the
periodic reporting requirements of the Exchange Act for any reason, the Borrower
shall nevertheless continue filing the reports specified in Section 6.01(a) with
the SEC within the time periods specified above unless the SEC will not accept
such a filing.  The Borrower agrees that it will not take any action for the
purpose of causing the SEC not to accept any such filings.  If, notwithstanding
the foregoing, the SEC will not accept the Borrower’s filings for any reason,
the Borrower will post the reports referred to in Section 6.01(a) on the website
of Yield Inc. within the time periods that would apply if the Borrower were
required to file those reports with the SEC.

 

(d)                                 So long as Holdings continues to own,
directly or indirectly, all of the Equity Interests of the Borrower, Holdings
may elect to prepare and file and furnish the quarterly, annual and current
reports and consolidated financial statements referred to above in respect of
Holdings and such reports and consolidated financial statements will be deemed
to satisfy the obligations of the Borrower under this reporting covenant.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent, in form reasonably satisfactory to the Administrative
Agent:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b) (commencing with
the delivery of the financial statements for the fiscal quarter ended
September 30, 2018), a duly completed Compliance Certificate signed by the chief
executive officer, chief financial officer, treasurer or controller of Yield
Inc. or Holdings;

 

(b)                                 promptly after a Responsible Officer
becoming aware thereof, notice of the existence of any Default and the actions
the Borrower is taking or proposes to take with respect thereto;

 

(c)                                  promptly, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party,
any Company Group Party or any Project Company, or compliance with the terms of
the Loan Documents, as the Administrative Agent may from time to time reasonably
request.

 

Any documents required to be delivered pursuant to Section 6.01(a) or (b) may be
delivered electronically (including by having been publicly filed with the SEC)
and if so delivered, shall be deemed to have been delivered on the date (i) on
which Yield Inc. posts such documents, or provides a link thereto on Yield
Inc.’s website on the Internet at the website address listed on Schedule 11.02;
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
has access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent);  or (iii) if publicly filed with the SEC, as of the
date of such filing; provided that the Borrower shall promptly notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions of such documents.  The Administrative Agent shall have

 

58

--------------------------------------------------------------------------------


 

no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Loan Parties
or their respective securities for purposes of United States Federal and state
securities laws (provided that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.” 
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”  Unless otherwise marked “PUBLIC” all Borrower
Materials will be presumed to be available for non-Public Lenders only.

 

6.03                        Payment of Obligations.  Pay, prior to delinquency,
all Taxes, assessments and governmental levies except such as are contested in
good faith and by appropriate proceedings or where the failure to effect such
payment could not reasonably be expected to result in a Material Adverse Effect.

 

6.04                        Preservation of Existence, Etc.   (a)  Subject to
Section 7.02, preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization; provided however, that the Loan Parties shall not be required to
preserve the corporate, partnership or other existence of Holdings or any
Company Group Party, if (i) the Borrower shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Borrower,
Holdings and its Subsidiaries, taken as a whole, and that the loss thereof is
not reasonably expected to have a Material Adverse Effect or (ii) if a Company
Group Party is to be dissolved, such Company Group Party has no assets; and
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

59

--------------------------------------------------------------------------------


 

6.05                        Additional Guarantees.  If,

 

(a)             The Borrower or any of its Subsidiaries acquires or creates
another Wholly Owned Subsidiary after the Effective Date and such Wholly Owned
Subsidiary Guarantees any Obligations of the Borrower under the Credit
Agreement, or

 

(b)             any Wholly Owned Subsidiary of the Borrower that does not
currently Guarantee any Obligations of the Borrower under the Credit Agreement
subsequently Guarantees any Obligations of the Borrower under the Credit
Agreement, or

 

(c)              if there is no Indebtedness of the Borrower outstanding under
the Credit Agreement at that time, any Wholly Owned Subsidiary of the Borrower
(including any newly acquired or created Wholly Owned Subsidiary) Guarantees any
Obligations with respect to any other Material Indebtedness of the Borrower,

 

then such newly acquired or created Wholly Owned Subsidiary or Wholly Owned
Subsidiary that subsequently fully and unconditionally Guarantees obligations
under the Credit Agreement or other Material Indebtedness of the Borrower, as
the case may be, will become a Guarantor hereunder and execute documentation
evidencing such Guaranty and deliver an opinion of counsel satisfactory to the
Administrative Agent within 60 Business Days of the date on which it was
acquired or created or guaranteed other Material Indebtedness of the Borrower,
as the case may be.

 

6.06                        Use of Proceeds.  Use the proceeds of all Loans in
connection with the NRG Transactions.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, in each case, other
than Contingent Obligations as to which no claim has been made, the Borrower
shall not, nor shall it permit, solely in the case of Section 7.01, any Company
Group Party, and solely in the case of Section 7.02 and 7.03, Holdings shall
not:

 

7.01                        Liens.  Create or permit to exist any Lien upon any
Principal Property owned by the Borrower or any Subsidiary Guarantor or upon any
Equity Interests issued by, or Indebtedness of, any direct or indirect
Subsidiary of the Borrower to secure any Indebtedness of the Borrower or any
Subsidiary Guarantor without providing for the Obligations under this Agreement
to be equally and ratably secured with (or prior to) any and all such
Indebtedness and any other Indebtedness similarly entitled to be equally and
ratably secured, for so long as such Indebtedness is so secured; provided,
however, that this restriction will not apply to, or prevent the creation or
existence of ((a) through (m) below, the “Permitted Liens”):

 

(a)             Liens securing Indebtedness of the Borrower or any Subsidiary
Guarantor under one or more Credit Facilities in an aggregate principal amount
pursuant to this clause (a), measured as of the date of creation of any such
Lien and the date of incurrence of any such

 

60

--------------------------------------------------------------------------------


 

Indebtedness, not exceeding the greatest of (a) 20% of Total Assets, (b) $1.0
billion and (c) 2.5 times Adjusted LTM CAFD;

 

(b)             Existing Liens;

 

(c)              Liens securing Indebtedness of any Person that (a) is acquired
by the Borrower or any of its Subsidiaries after the Effective Date, (b) is
merged or amalgamated with or into the Borrower or any of its Subsidiaries after
the Effective Date or (c) becomes consolidated in the financial statements of
the Borrower or any of its Subsidiaries after the Effective Date in accordance
with GAAP; provided, however, that in each case contemplated by this clause (c),
such Indebtedness was not incurred in contemplation of such acquisition, merger,
amalgamation or consolidation and is only secured by Liens on the Equity
Interests and assets of, the Person (and Subsidiaries of the Person) acquired
by, or merged or amalgamated with or into, or consolidated in the financial
statements of, the Borrower or any of its Subsidiaries;

 

(d)             Liens securing Indebtedness of the Borrower or any Subsidiary
Guarantor incurred to finance (whether prior to or within 365 days after) the
acquisition, construction or improvement of assets (whether through the direct
purchase of assets or through the purchase of the Equity Interests of any Person
owning such assets or through an acquisition of any such Person by merger);
provided, however, that such Indebtedness is only secured by Liens on the Equity
Interests and assets acquired, constructed or improved in such financing (and
related contracts, intangibles, and other assets that are incidental thereto or
arise therefrom (including accessions thereto and replacements or proceeds
thereof));

 

(e)              Liens in favor of the Borrower or any of its Subsidiaries;

 

(f)               Liens securing Hedging Obligations; provided that such
agreements were not entered into for speculative purposes (as determined by the
Borrower in its reasonable discretion acting in good faith);

 

(g)              Liens relating to current or future escrow arrangements
securing Indebtedness of the Borrower or any Subsidiary Guarantor;

 

(h)             Liens to secure Environmental CapEx Debt or Necessary CapEx Debt
that encumber only the assets purchased, installed or otherwise acquired with
the proceeds of such Environmental CapEx Debt or Necessary CapEx Debt;

 

(i)                 Liens encumbering deposits made to secure obligations
arising from statutory, regulatory, contractual or warranty requirements of the
Borrower or any Subsidiary Guarantor, including rights of offset and set-off;

 

(j)                Refinancing Liens;

 

(k)             Liens on the stock or assets of Project Subsidiaries securing
Project Debt or Tax Equity Financing of one or more Project Subsidiaries;

 

(l)                 Liens on cash and cash equivalents securing Indebtedness
incurred to finance an acquisition of assets or a business or multiple
businesses; provided, that within 180 days

 

61

--------------------------------------------------------------------------------


 

from the date the related Indebtedness was incurred, such cash or cash
equivalents are used to (a) fund the acquisition (or a similar transaction),
including any related fees and expenses, and the related Indebtedness is
(1) secured by Liens otherwise permitted under this covenant or (2) unsecured;
or (b) retire or repay the Indebtedness that it secures and to pay any related
fees and expenses; and

 

(m)         other Liens, in addition to those permitted in clauses (a) through
(m) above, securing Indebtedness of the Borrower or any Subsidiary Guarantor
having an aggregate principal amount, measured as of the date of creation of any
such Lien and the date of incurrence of any such Indebtedness, not to exceed the
greater of (i) 1.5% of Total Assets and (ii) $100.0 million.

 

Liens securing Indebtedness under the Credit Agreement existing on the Effective
Date will be deemed to have been incurred on such date in reliance on the
exception provided by clause (a) above.  For purposes of determining compliance
with this Section 7.01, in the event that a proposed Lien meets the criteria of
more than one of the categories of Liens described in clauses (a) through
(m) above, the Borrower will be permitted to classify such Lien on the date of
its incurrence, or later reclassify all or a portion of such Lien, in any manner
that complies with this covenant.

 

If the Borrower or any Subsidiary Guarantor proposes to create or permit to
exist any Lien upon any Principal Property owned by the Borrower or any
Subsidiary Guarantor or upon any Equity Interests or Indebtedness of any direct
or indirect Subsidiary of the Borrower to secure any Indebtedness, other than as
permitted by clauses (a) through (m) of the previous paragraph, the Borrower
will give prior written notice thereof to the Administrative Agent, who will
give notice to the Lenders, and the Borrower will further agree, prior to or
simultaneously with the creation of such Lien, effectively to secure all
Obligations under this Agreement equally and ratably with (or prior to) such
other Indebtedness, for so long as such other Indebtedness is so secured.

 

7.02                        Fundamental Changes.  Neither the Borrower nor
Holdings shall, directly or indirectly: (1) consolidate or merge with or into
another Person (whether or not Holdings or the Borrower is the surviving
Person); or (2) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of Holdings or Holdings and its
Subsidiaries taken as a whole or the Borrower or the Borrower and its
Subsidiaries taken as a whole, in one or more related transactions, to another
Person; unless:

 

(a)             either: (a) Holdings or the Borrower, as the case may be, is the
surviving Person; or (b) the Person formed by or surviving any such
consolidation or merger (if other than Holdings or the Borrower, as the case may
be) or to which such sale, assignment, transfer, conveyance or other disposition
has been made is a corporation, partnership or limited liability company
organized or existing under the laws of the United States, any state of the
United States or the District of Columbia;

 

(b)             the Person formed by or surviving any such consolidation or
merger (if other than Holdings or the Borrower, as the case may be) or the
Person to which such sale, assignment, transfer, conveyance or other disposition
has been made assumes all the Obligations of Holdings or the Borrower, as the
case may be, in respect of the Facility

 

62

--------------------------------------------------------------------------------


 

pursuant to documents and agreements reasonably satisfactory to the
Administrative Agent; and

 

(c)              immediately after such transaction, no Default or Event of
Default exists.

 

In addition, neither Holdings nor the Borrower may, directly or indirectly,
lease all or substantially all of its and its respective Subsidiaries’
properties or assets, in one or more related transactions, to any other Person.

 

This covenant will not apply to (1) a merger of Holdings or the Borrower, as the
case may be, with an Affiliate solely for the purpose of reforming Holdings or
the Borrower, as the case may be, in another jurisdiction or forming a direct or
indirect holding company of the Borrower that is a Wholly Owned Subsidiary of
Holdings; and (2) any sale, transfer, assignment, conveyance, lease or other
disposition of assets between or among Holdings, the Borrower and their
respective Subsidiaries, including by way of merger or consolidation.

 

7.03                        Holding Company.  Holdings will not engage in any
business, activity or transaction or own any interest (fee, leasehold or
otherwise) in any real property, or incur, assume, or suffer to exist any
Indebtedness other than:

 

(a)             the ownership of debt or equity interests in the Borrower;

 

(b)             maintaining its corporate existence;

 

(c)              participating in tax, accounting and other administrative
activities as the parent of a consolidated group of companies, including the
Borrower;

 

(d)             making distributions to holders of its debt or equity interests
or to the Borrower or any Subsidiary of the Borrower;

 

(e)              the performance of its obligations under the Exchange Agreement
and similar agreements;

 

(f)               issuing a Guarantee in respect of, or otherwise becoming
liable with respect to, Indebtedness incurred by Yield Inc., the Borrower or any
Subsidiary of the Borrower and the execution and delivery of any agreements
related to the foregoing, including credit agreements, indentures, security
agreements, notes and registration rights agreements;

 

(g)              issuing equity securities and/or issuing or incurring
Indebtedness, including to finance acquisitions; and

 

(h)             activities incidental to the businesses or activities described
in clauses (a) through (g) above.

 

63

--------------------------------------------------------------------------------


 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to (i) pay when and as required to be paid herein, any amount of
principal of any Loan, or (ii) pay within five (5) Business Days after the same
becomes due any interest on any Loan or any fee due hereunder, or (iii) pay
within five (5) Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

 

(b)                                 Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 60 days after written
notice by the Administrative Agent or any Lender to the Borrower; or

 

(c)                                  Cross-Default.  Any Loan Party defaults
under any mortgage, indenture or instrument under which there may be issued or
by which there may be secured or evidenced any Indebtedness for money borrowed
(or the payment of which is guaranteed by any Loan Party) whether such
Indebtedness or guarantee now exists, or is created after the Effective Date, if
that default:

 

(i)             is caused by a failure to pay principal of, or interest or
premium, if any, on such Indebtedness prior to the expiration of the grace
period provided in such Indebtedness on the date of such default (a “Payment
Default”); or

 

(ii)          results in the acceleration of such Indebtedness prior to its
express maturity,

 

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, exceeds the
greater of (i) 1.5% of Total Assets and (ii) $100.0 million;

 

provided that this clause (c) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness to a Person that is not an Affiliate of the
Borrower; or

 

(d)                                 Insolvency Proceedings, Etc.  Holdings, the
Borrower, any Material Company Group Party, any group of Company Group Parties
that, taken together, would constitute a Material Company Group Party, or any
Material Project Company institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(e)                                  Inability to Pay Debts; Attachment.  (i) 
Holdings, the Borrower, any Material Company Group Party, any group of Company
Group Parties that, taken together, would constitute a Material Company Group
Party, or any Material Project Company becomes

 

64

--------------------------------------------------------------------------------


 

unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
45 days after its issue or levy; or

 

(f)                                   Judgments.  One or more judgments for the
payment of money in an aggregate amount in excess of the greater of (i) 1.5% of
Total Assets and (ii) $100.0 million (excluding therefrom any amount reasonably
expected to be covered by insurance) shall be rendered against any Loan Party or
any combination thereof and the same shall not have been paid, discharged or
stayed for a period of 60 days after such judgment became final and
non-appealable; or

 

(g)                                  Invalidity of Loan Documents.  Any material
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder, or the
satisfaction in full of all the Obligations in respect of the Facility (other
than Contingent Obligations as to which no claim has been made), ceases to be in
full force and effect; or any Loan Party or any Affiliate thereof that is the
Equity Investor or a Subsidiary of the Equity Investor contests in any manner
the validity or enforceability of any material provision of any Loan Document;
or any Loan Party denies in writing that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 

(h)                                 Change of Control.  There occurs any Change
of Control.

 

8.02                        Remedies upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions, in each case subject to the occurrence of, and in no event on
or prior to, the Funding Commitment Termination Date:

 

(a)                                 declare the commitment of each Lender to
make Loans to be terminated, whereupon such commitments and obligation shall be
terminated; and

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

provided that upon the occurrence of an Event of Default set forth in
Section 8.01(f) with respect to any Loan Party under the Bankruptcy Code, on the
Business Day following the Funding Commitment Termination Date, the obligation
of each Lender to make Loans shall automatically terminate and the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, in each case without
further act of the Administrative Agent or any Lender.  Notwithstanding the
foregoing, default interest will continue to accrue if applicable.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 or any other Loan Document (or after the
Loans have automatically become immediately due

 

65

--------------------------------------------------------------------------------


 

and payable), any amounts received on account of the Obligations in respect of
the Facility shall be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of such Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of such Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of such Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to payment of that portion of such Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of such Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  Each of the Lenders
hereby irrevocably appoints RBC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers, rights and
remedies as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions, powers, rights and remedies as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  Each Lender, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Guarantees provided under the
Loan Documents, to have agreed to the provisions of this Article.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with

 

66

--------------------------------------------------------------------------------


 

the Borrower or any of its Subsidiaries or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  In performing its functions and duties
hereunder and under the other Loan Documents, the Administrative Agent is acting
solely on behalf of the Lenders (except in limited circumstances expressly
provided for herein relating to the maintenance of the Register), and its duties
are entirely mechanical and administrative in nature.  Without limiting the
generality of the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and the transactions
contemplated hereby;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability unless the Administrative Agent receives an indemnification
satisfactory to it from the Lenders with respect to such action or that is
contrary to any Loan Document or applicable law, including any action that may
be in violation of the automatic stay under any requirement of law relating to
bankruptcy, insolvency or reorganization or relief of debtors or that may effect
a forfeiture, modification or termination of property of a Defaulting Lender in
violation of any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors; provided, further, that the Administrative
Agent may seek clarification or direction from the Required Lenders prior to the
exercise of any such instructed action and may refrain from acting until such
clarification or direction has been provided;

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity;

 

(d)                                 shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct;

 

67

--------------------------------------------------------------------------------


 

(e)                                  shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower or a Lender;

 

(f)                                   shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.  Notwithstanding anything herein to
the contrary, the Administrative Agent shall not be liable for, or be
responsible for any loss, cost or expense suffered by the Borrower, any
Subsidiary or any Lender as a result of, any determination of the Total
Outstandings, any of the component amounts thereof or any portion thereof
attributable to each Lender in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and nonappealable judgment); and

 

(g)                                  shall not be required by any provision in
this Agreement or any Loan Document to account to any Lender for any sum or the
profit element of any sum received by the Administrative Agent for its own
account.

 

9.04                        Reliance by Administrative Agent; Indemnification,
Etc.  The Administrative Agent shall not incur any liability (i) for any action
taken or omitted to be taken by it in reliance upon any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person or (ii) in the absence of its own
gross negligence or willful misconduct (such absence to be presumed unless
otherwise determined by a court of competent jurisdiction by a final and
nonappealable judgment).  The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Without limiting the foregoing, the Administrative Agent (i) may treat the payee
of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 11.06, (ii) may rely on the Register to the
extent set forth in Section 11.06(c), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for

 

68

--------------------------------------------------------------------------------


 

any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender may presume that
such condition is satisfactory to such Lender unless the Administrative Agent
shall have received notice to the contrary from such Lender sufficiently in
advance of the making of such Loan and (vi) shall be entitled to rely on, and
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon, any notice, consent, certificate or other instrument or
writing (which writing may be a fax, any electronic message, Internet or
intranet website posting or other distribution) or any statement made to it
orally or by telephone and believed by it to be genuine and signed or sent or
otherwise authenticated by the proper party or parties (whether or not such
Person in fact meets the requirements set forth in the Loan Documents for being
the maker thereof).

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities pursuant to this Agreement. The Administrative Agent
shall not be responsible for the negligence or misconduct of any sub-agent
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agent.

 

9.06                        Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a financial institution with an office in
the United States, or an Affiliate of any such financial institution with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its

 

69

--------------------------------------------------------------------------------


 

predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article IX and Section 11.04, as
well as all exculpatory, reimbursement and indemnification provisions set forth
in any other Loan Document shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Arrangers listed on the cover page hereof
or elsewhere herein shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations in respect of the Facility that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders and the Administrative Agent under
Section 2.06 and 11.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent

 

70

--------------------------------------------------------------------------------


 

and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.06 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations in respect of the Facility or the rights of any Lender to authorize
the Administrative Agent to vote in respect of the claim of any Lender or in any
such proceeding.  The Administrative Agent (upon the instruction of the Required
Lenders) is authorized to credit bid any Obligation held by any Lender on a pro
rata basis in a proceeding under any Debtor Relief Law without the prior consent
of such Lender.

 

9.10                        Certain ERISA Matters.

 

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of the Plan Asset Regulations) of one or more Benefit Plans
in connection with the Loans or the Commitments;

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith;

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement, or

 

71

--------------------------------------------------------------------------------


 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and its respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that:

 

(i)                                     none of the Administrative Agent or any
of its respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto);

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E);

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations);

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder; and

 

(v)                                 no fee or other compensation is being paid
directly to the Administrative Agent or any its respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.

 

(c)                                  The Administrative Agent hereby informs
each Lender that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate

 

72

--------------------------------------------------------------------------------


 

thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

ARTICLE X
CONTINUING GUARANTY

 

10.01                 Guarantee of Obligations.  Each of the Guarantors hereby,
jointly and severally, absolutely, unconditionally and irrevocably, guarantees,
as primary obligor and not merely as surety, to the Administrative Agent, for
the benefit of the Lenders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by each
other Guarantor and the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations hereunder and under any other Loan
Document (the “Guaranteed Obligations”).  Each Guarantor shall be liable under
its guarantee set forth in this Section 10.01, without any limitation as to
amount, for all present and future Guaranteed Obligations, including
specifically all future increases in the outstanding amount of the Loans or
other Guaranteed Obligations and other future increases in the Guaranteed
Obligations, whether or not any such increase is committed, contemplated or
provided for by the Loan Documents on the Effective Date.  Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
Guaranteed Obligations (including, without limitation, interest, fees, costs and
expenses) that would be owed by any other obligor on the Guaranteed Obligations
but for the fact that they are unenforceable or not allowable due to the
existence of a proceeding under any Debtor Relief Law involving such other
obligor because it is the intention of the Guarantors and the Lenders that the
Lenders which are guaranteed by the Guarantors pursuant hereto should be
determined without regard to any rule of law or order which may relieve the
Borrower or any Guarantor of any portion of such Guaranteed Obligations.

 

10.02                 Limitation on Obligations Guaranteed.

 

(a)                                 Notwithstanding any other provision hereof,
the right of recovery against each Guarantor under this Article X shall not
exceed $1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Article X void or voidable under applicable law,
including, without limitation, the Uniform Fraudulent Conveyance Act, Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to the guaranty set forth herein and the obligations of each
Guarantor hereunder.  To effectuate the foregoing, the Administrative Agent and
the Guarantors hereby irrevocably agree that the Guaranteed Obligations of each
Guarantor in respect of the guarantee set forth in this Article X at any time
shall be limited to the maximum amount as will result in the Guaranteed
Obligations of such Guarantor with respect thereto hereof not constituting a
fraudulent transfer or conveyance after giving full effect to the liability
under such guarantee set forth in this Article X and its related contribution
rights but before taking into account any liabilities under any other

 

73

--------------------------------------------------------------------------------


 

guarantee by such Guarantor.  For purposes of the foregoing, all guarantees of
such Guarantor other than the guarantee under this Article X will be deemed to
be enforceable and payable after the guaranty under this Article X.  To the
fullest extent permitted by applicable law, this Section 10.02(a) shall be for
the benefit solely of creditors and representatives of creditors of each
Guarantor and not for the benefit of such Guarantor or the holders of any Equity
Interest in such Guarantor.

 

(b)                                 Each Guarantor agrees that Guaranteed
Obligations may at any time and from time to time be incurred or permitted in an
amount exceeding the maximum liability of such Guarantor under
Section 10.02(a) without impairing the guarantee contained in this Article X or
affecting the rights and remedies of any Lender hereunder.

 

10.03                 Nature of Guarantee; Continuing Guarantee; Waivers of
Defenses Etc.

 

(c)                                  Each Guarantor understands and agrees that
the guarantee contained in this Article X shall be construed as a continuing
guarantee of payment and performance and not merely of collectability.  Each
Guarantor waives diligence, presentment, protest, marshaling, demand for
payment, notice of dishonor, notice of default and notice of nonpayment to or
upon the Borrower or any of the other Guarantors with respect to the Guaranteed
Obligations.  Without limiting the generality of the foregoing, this Guaranty
and the obligations of each Guarantor hereunder shall be valid and enforceable
and shall not be subject to any reduction, limitation, impairment, set-off,
defense, counterclaim, discharge or termination for any reason (other than a
Discharge of the Guaranteed Obligations).

 

(d)                                 Each Guarantor agrees that the Guaranteed
Obligations of each Guarantor hereunder are independent of the Guaranteed
Obligations of each other Guarantor and of any other guarantee of the Guaranteed
Obligations and when making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, any Lender may, but shall
be under no obligation to, make a similar demand on or otherwise pursue such
rights and remedies as it may have against the Borrower, any other Guarantor or
any other Person or against any other guarantee for the Guaranteed Obligations
or any right of offset with respect thereto, and any failure by any Lender to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
guarantee or right of offset, shall not relieve any Guarantor of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of any Lender against
any Guarantor.  For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

 

(e)                                  No payment made by the Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
any Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment, remain liable for the Guaranteed
Obligations until the Discharge of the Guaranteed Obligations.

 

74

--------------------------------------------------------------------------------


 

(f)                                   Without limiting the generality of the
foregoing, each Guarantor agrees that its obligations under and in respect of
the guarantee contained in this Article X and any security interest securing the
Guaranteed Obligations shall not be affected by, and shall remain in full force
and effect without regard to, and hereby waives all rights, claims or defenses
that it might otherwise have (now or in the future) with respect to each of the
following (whether or not such Guarantor has knowledge thereof):

 

(i)                                     the validity or enforceability of this
Agreement or any other Loan Document, any of the Guaranteed Obligations or any
guarantee or right of offset with respect thereto at any time or from time to
time held by any Lender;

 

(ii)                                  any renewal, extension or acceleration of,
or any increase in the amount of the Guaranteed Obligations, or any amendment,
supplement, modification or waiver of, or any consent to departure from, the
Loan Documents;

 

(iii)                               any failure or omission to assert or enforce
or agreement or election not to assert or enforce, delay in enforcement, or the
stay or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under any Loan Document, at law, in equity or otherwise) with
respect to the Guaranteed Obligations or any agreement relating thereto, or with
respect to any other guaranty of or security for the payment of the Guaranteed
Obligations;

 

(iv)                              any change, reorganization or termination of
the corporate structure or existence of the Borrower or any Guarantor or any of
their Subsidiaries and any corresponding restructuring of the Guaranteed
Obligations;

 

(v)                                 any settlement, compromise, release, or
discharge of, or acceptance or refusal of any offer of payment or performance
with respect to, or any substitution for, the Guaranteed Obligations, or any
subordination of the Guaranteed Obligations to any other obligations; and

 

(vi)                              any other circumstance whatsoever which may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Obligations in respect of the Facility or which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower or any Guarantor for the Guaranteed Obligations, or of
such Guarantor under the guarantee contained in this Article X or of any
security interest granted by any Guarantor, whether in a proceeding under any
Debtor Relief Law or in any other instance.

 

(g)                                  In addition each Guarantor further waives
any and all other defenses, set-offs or counterclaims (other than a defense of
payment or performance in full hereunder) which may at any time be available to
or be asserted by it, the Borrower, or any other Guarantor or Person against any
Lender, including, without limitation, failure of consideration, breach of
warranty, statute of frauds, statute of limitations, accord and satisfaction and
usury, other than payment in full in cash of all Guaranteed Obligations and a
termination of all Commitments.

 

75

--------------------------------------------------------------------------------


 

10.04                 Rights of Reimbursement, Contribution and Subrogation.

 

In case any payment is made on account of the Guaranteed Obligations by any
Guarantor or is received or collected on account of the Guaranteed Obligations
from any Guarantor or its property:

 

(a)                                 If such payment is made by a Guarantor or
the Borrower or from its property in respect of the Guaranteed Obligations of
another Guarantor, such Guarantor shall be entitled, subject to and upon (but
not before) the Discharge of the Guaranteed Obligations, (A) to demand and
enforce reimbursement for the full amount of such payment from such other
Guarantor and (B) to demand and enforce contribution in respect of such payment
from each other Guarantor which has not paid its fair share of such payment, as
necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Guarantor pays its fair share of the
unreimbursed portion of such payment.  For this purpose, the fair share of each
Guarantor as to any unreimbursed payment shall be determined based on an
equitable apportionment of such unreimbursed payment among all Guarantors (other
than the Guarantor whose primary obligations were so guaranteed by the other
Guarantors) based on the relative value of their assets and any other equitable
considerations deemed appropriate by the court.  For purposes of the foregoing,
all guarantees of such Guarantor other than the guarantee under Article X hereof
will be deemed to be enforceable and payable after the guaranty under Article X
hereof.

 

(b)                                 Any right of subrogation of any Guarantor or
the Borrower shall be enforceable solely after the Discharge of the Guaranteed
Obligations and solely against the Guarantors or the Borrower, and not against
the Lender, and neither the Administrative Agent nor any other Lender shall have
any duty whatsoever to warrant, ensure or protect any such right of subrogation
for any purpose related to any such right of subrogation.

 

(c)                                  All rights and claims arising under this
Section 10.04 or based upon or relating to any other right of reimbursement,
indemnification, contribution or subrogation that may at any time arise or exist
in favor of any Guarantor or the Borrower as to any payment on account of the
Guaranteed Obligations, in each case made by it or received or collected from
its property, shall be fully subordinated to the Guaranteed Obligations in all
respects prior to the Discharge of the Guaranteed Obligations.  Until the
Discharge of the Guaranteed Obligations, no Guarantor may demand or receive any
payment or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim.  If any such payment or
distribution is made or becomes available to any Guarantor in any bankruptcy
case, receivership, or insolvency or liquidation proceeding, such payment or
distribution shall be delivered by the person making such payment or
distribution directly to the Administrative Agent, for application to the
payment of the Guaranteed Obligations.  If any such payment or distribution is
received by any Guarantor, it shall be held by such Guarantor in trust, as
trustee of an express trust for the benefit of the Lenders, and shall forthwith
be transferred and delivered by such Guarantor to the Administrative Agent, in
the exact form received and, if necessary, duly endorsed.

 

(d)                                 The obligations of the Guarantors under this
Agreement and the other Loan Documents, including their liability for the
Guaranteed Obligations, are not contingent upon the validity, legality,
enforceability, collectability or sufficiency of any right of reimbursement,
contribution or subrogation arising under this Section 10.04 or otherwise.  The
invalidity, insufficiency, unenforceability or uncollectability of any such
right shall not in any

 

76

--------------------------------------------------------------------------------


 

respect diminish, affect or impair any such obligation or any other claim,
interest, right or remedy at any time held by any Lender against any Guarantor
or its property.  The Lenders make no representations or warranties in respect
of any such right and shall have no duty to assure, protect, enforce or ensure
any such right or otherwise relating to any such right.

 

10.05                 Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars in immediately available funds at the Administrative
Agent’s Office.

 

10.06                 Subordination of Other Obligations.  Any Indebtedness of
the Borrower or any Guarantor now or hereafter held by any other Guarantor (the
“Obligee Guarantor”), whether as original creditor, assignee, or by way of
subrogation, restitution or otherwise, is hereby subordinated in right of
payment to the Guaranteed Obligations, and any such Indebtedness collected or
received by the Obligee Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for the Administrative Agent on behalf of the
Lenders and shall forthwith be paid over to the Administrative Agent for the
benefit of the Lenders to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.

 

10.07                 Financial Condition of Borrower and Guarantors.  Any
Credit Extension may be made to the Borrower or continued from time to time
without notice to or authorization from any Guarantor regardless of the
financial or other condition of Borrower or any Guarantor at the time of any
such grant or continuation.  No Lender shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of the Borrower or any other Guarantor.  Each Guarantor has
adequate means to obtain information from the Borrower and each Guarantor on a
continuing basis concerning the financial condition of the Borrower and each
other Guarantor and its ability to perform its obligations under the Loan
Documents and each Guarantor assumes responsibility for being and keeping
informed of the financial condition of Borrower and each other Guarantor and of
all circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations.  Each Guarantor hereby waives and relinquishes any duty on the part
of any Lender to disclose any matter, fact or thing relating to the business,
operations or conditions of the Borrower or any other Guarantor now known or
hereafter known by any Lender.

 

10.08                 Bankruptcy, Etc.  The obligations of the Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding under any Debtor Relief Law,
voluntary or involuntary, involving the Borrower or any Guarantor or by any
defense which the Borrower or any Guarantor may have by reason of the order,
decree or decision of any court or administrative body resulting from any such
proceeding.  To the fullest extent permitted by law, the Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar person to pay the Administrative Agent, or allow
the claim of the Administrative Agent in respect of, any interest, fees, costs,
expenses or other Guaranteed Obligations accruing or arising after the date on
which such case or proceeding is commenced.

 

10.09                 Duration of Guaranty.  The guarantee contained in this
Article X shall remain in full force and effect until the Discharge of the
Guaranteed Obligations.

 

77

--------------------------------------------------------------------------------


 

10.10                 Reinstatement.  If at any time payment of any of the
Guaranteed Obligations or any portion thereof is rescinded, disgorged or must
otherwise be restored or returned by any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, or if any Lender repays,
restores, or returns, in whole or in part, any payment or property previously
paid or transferred to the Lender in full or partial satisfaction of any
Guaranteed Obligation, because the payment or transfer or the incurrence of the
obligation is so satisfied, or is declared to be void, voidable, or otherwise
recoverable under any state or federal law (collectively a “Voidable Transfer”),
or because such Lender elects to do so on the reasonable advice of its counsel
in connection with an assertion that the payment, transfer or incurrence is a
Voidable Transfer, then, as to any such Voidable Transfer and as to all
reasonable costs, expenses and attorney’s fees of the Lender related thereto,
the liability of each Guarantor hereunder will automatically and immediately be
revived, reinstated, and restored and will exist as though the Voidable Transfer
had never been made.

 

ARTICLE XI
MISCELLANEOUS

 

11.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document (other than the Fee Letter), and no
consent to any departure by any Loan Party therefrom, shall be effective unless
in writing signed by the Required Lenders and the applicable Loan Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:

 

(a)                                 waive any condition set forth in
Section 4.02, or, solely in the case of the initial Credit Extension,
Section 4.01, without the written consent of each Lender party hereto at the
time of such Credit Extension;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (excluding mandatory prepayments or
payments of increased costs or indemnities) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender directly entitled to
such payment;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or (subject to clause (iii) of the second
proviso to this Section 11.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly entitled to such amount; provided that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest, or any other Obligations, at the
Default Rate;

 

(e)                                  change (i) Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender or (ii) Section 2.03 in a

 

78

--------------------------------------------------------------------------------


 

manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender directly adversely affected thereby;

 

(f)                                   change any provision of this Section 11.01
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
or the last sentence of Section 9.09 or clause (x) of the first sentence of
Section 11.06(a) without the written consent of each Lender; or

 

(g)                                  release all or substantially all of the
value of the Guaranty without the written consent of each Lender;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and each such Defaulting Lender shall be deemed to
have approved or disapproved of any such amendment, waiver or consent hereunder
in the same proportion as the non-Defaulting Lenders), except that (a) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender, (b) no amendment, waiver or consent hereunder shall reduce the
principal of, or the rate of interest specified herein on, any Loan payable
hereunder or under any other Loan Document without the written consent of such
Lender directly entitled to such amount and (c) no amendment, waiver or consent
hereunder shall postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments or payments of
increased costs or indemnities) of principal or interest due to the Lenders (or
any of them) hereunder or under such other Loan Document without the written
consent of such Lender directly entitled to such payment.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each directly and adversely affected Lender, or of each Lender
directly entitled to a payment amount, or each affected Lender, and that has
been approved by the Required Lenders, the Borrower may replace such
non-consenting Lender in accordance with Section 11.13; provided that in the
case of any non-consenting Lender such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document (including this Section 11.01), subject to Section 3.03, only the
consent of the Administrative Agent and the Borrower shall be required to amend
this Agreement to reflect an alternate rate of interest as to which the Required
Lenders shall not have objected in accordance with Section 3.03.

 

79

--------------------------------------------------------------------------------


 

11.02                 Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Loan Parties or the
Administrative Agent, to the address, telecopier number, electronic mail address
or telephone number specified for such Person on Schedule 11.02; and

 

(ii)                                  if to any Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR

 

80

--------------------------------------------------------------------------------


 

ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided that in no event shall any Agent Party have any liability to any
Loan Party, any Lender, or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the Loan
Parties and the Administrative Agent may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Committed Loan Notices) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Borrower
shall indemnify the Administrative Agent, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

11.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right,

 

81

--------------------------------------------------------------------------------


 

remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law or in equity in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.02 for the benefit of
all the Lenders; provided that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.10), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.10, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

11.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Arrangers, the
Administrative Agent and their respective Affiliates (including the reasonable
and documented or invoiced fees and expenses of one counsel per relevant
jurisdiction for the Arrangers and the Administrative Agent and one local
counsel per relevant jurisdiction (which may include a single counsel acting in
multiple jurisdictions) and one special counsel, including special regulatory
counsel, per relevant jurisdiction), in connection with the Facility and the
contemplated use of proceeds thereof and the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the NRG Transactions or the other transactions
contemplated hereby or thereby shall be consummated) and any ancillary documents
in connection therewith and (ii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees and expenses of any
counsel for the Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents and the NRG Transactions, including its rights
under this Section and (B) in connection with Loans made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.  The Borrower acknowledges that the
Administrative Agent or the Arrangers may receive a benefit, including without
limitation, a discount, credit or other accommodation, from counsel based on the
fees such counsel may receive on account of their relationship with the
Administrative Agent or the Arrangers.

 

82

--------------------------------------------------------------------------------


 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Arrangers, the Administrative Agent (and any
sub-agent thereof), each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, joint or several, (including the fees and expenses of one
counsel and local and special counsel for the Indemnitees (except to the extent
that an Indemnitee shall have been advised by counsel that there are actual
conflicting interests or there exists the reasonable likelihood of a conflicting
interest between such Indemnitee and another Indemnitee)) (in each case, other
than with respect to those losses, claims, damages, liabilities and related
expenses set forth in Sections 3.02, 3.04, and 3.05, which shall be governed by
the relevant terms and conditions set forth therein) incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder and the
consummation of the NRG Transactions and the other transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by Holdings or any
of its Subsidiaries, or any Environmental Liability related in any way to
Holdings or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation, defense or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Borrower or any other Loan Party or any Affiliate
thereof or any of the Borrower’s or such Loan Party’s or such Affiliate’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses, (w) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (x) result from a claim
brought by one Indemnitee against another Indemnitee (other than claims against
any Agent or Arranger in its capacity as such) and not arising out of or
involving any act or omission of any Loan Party or any of their subsidiaries or
Affiliates or (y) result from a claim brought by the Borrower or any other Loan
Party against such Indemnitee for material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  This
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined at the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted

 

83

--------------------------------------------------------------------------------


 

against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity. 
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.09(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the NRG Transactions or the other transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof.  No
Indemnitee shall be liable for any damages (whether direct or indirect, in
contract or tort or otherwise) arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations in respect of
the Facility.

 

11.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations in respect of the Facility and the termination of
this Agreement.

 

11.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors

 

84

--------------------------------------------------------------------------------


 

and assigns permitted hereby, except that (x) neither the Borrower nor any other
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and (y) no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Indemnitees and the Related Parties of each of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Loans (but
not its Commitments) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of any Loans or, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $1,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans assigned;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

85

--------------------------------------------------------------------------------


 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;  provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Loan or rights or obligations associated therewith
if such assignment is to a Person that is not a Lender, an Affiliate of such
Lender or an Approved Fund with respect to such Lender.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to any Loan Party or any Loan Party’s Affiliates or
Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural Person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Applicable Percentage.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and

 

86

--------------------------------------------------------------------------------


 

Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.06(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, any Loan Party or the Administrative
Agent, sell participations to any Person (other than a natural person or a Loan
Party or any Loan Party’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Loan Parties, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04, and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.06(b);
provided that such Participant agrees to be subject to Section 3.01 as if it
were a Lender.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.10 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a

 

87

--------------------------------------------------------------------------------


 

non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

11.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their respective
obligations, (g) with the consent of the Borrower, (h) to market data
collectors, similar services providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of

 

88

--------------------------------------------------------------------------------


 

this Agreement and the other Loan Documents or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof; provided that, in the case of information received from a Loan Party or
any such Subsidiary after the Closing Date, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning a Loan Party
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

11.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have.  Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

11.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude

 

89

--------------------------------------------------------------------------------


 

voluntary prepayments and the effects thereof and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

11.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of an original executed
counterpart of this Agreement.

 

11.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

11.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.13                 Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 or if any Lender is a Defaulting Lender or
if any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender as a party hereto, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

90

--------------------------------------------------------------------------------


 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b);

 

(b)                                 such assigning Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Lender agrees that if the Borrower exercises its option
hereunder to cause an assignment by such Lender, such Lender shall, promptly
after receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with
Section 11.06.  In the event that a Lender does not comply with the requirements
of the immediately preceding sentence within one Business Day after receipt of
such notice, such Lender shall be deemed to have executed and delivered such
documentation as may be required to give effect to an assignment in accordance
with Section 11.06.

 

11.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT; PROVIDED THAT IF NONE OF SUCH COURTS
CAN AND WILL EXERCISE JURISDICTION, THEN SUCH EXCLUSIVITY SHALL NOT APPLY;
PROVIDED, FURTHER, THAT SUIT FOR THE RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT
OBTAINED IN ANY SUCH

 

91

--------------------------------------------------------------------------------


 

NEW YORK STATE OR FEDERAL COURT MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS IN ANY COURT REFERRED
TO IN SECTION 11.14(B).  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, CLAIM, COUNTERCLAIM OR LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each of the Loan Parties acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Loan Parties and their respective

 

92

--------------------------------------------------------------------------------


 

Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, that do not directly or indirectly give rise to, nor
does any Loan Party rely on, any fiduciary duty on the party of any of the
Administrative Agent, the Arrangers or the Lenders, (B) each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and none of the Administrative Agent, the
Arrangers or the Lenders is advising the Loan Parties as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction and (C) each of
the Loan Parties is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the NRG Transactions and the other
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arrangers and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Loan Parties or any of their respective Affiliates, or any
other Person and (B) neither the Administrative Agent, the Arrangers nor the
Lenders has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the NRG Transactions or the other transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and neither the Administrative Agent, the
Arrangers nor the Lenders nor their respective Affiliates has any obligation to
disclose any of such interests and transactions to, or furnish confidential
information obtained by them from other companies to, the Loan Parties or any of
their respective Affiliates.  To the fullest extent permitted by law, each of
the Loan Parties hereby waives and releases any claims that it may have against
the Administrative Agent, the Arrangers or the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby, and agrees that none of the
Administrative Agent, the Arrangers or the Lenders shall have any liability
(whether direct or indirect) to the Loan Parties in respect of such a fiduciary
duty claim or to any Person asserting a fiduciary duty claim on behalf of or in
right of the Loan Parties, including the stockholders, employees or creditors
thereof.

 

11.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

11.18                 USA PATRIOT Act.  Each Lender that is subject to the Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act.  The
Borrower shall,

 

93

--------------------------------------------------------------------------------


 

promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” an anti-money laundering rules and regulations, including
the Act.  This notice is given in accordance with the requirements of the Act
and is effective for each Lender.

 

11.19                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

11.20                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

[Remainder of page intentionally left blank.]

 

94

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

BORROWER:

NRG YIELD OPERATING LLC

 

 

 

 

 

 

 

By:

/s/ Chad Plotkin

 

 

Name: Chad Plotkin

 

 

Title: Senior Vice President, Chief Financial Officer & Treasurer

 

 

 

 

 

 

GUARANTORS:

NRG YIELD LLC

NRG YIELD DGPV HOLDING LLC

 

 

 

 

 

 

 

 

By:

/s/ Chad Plotkin

 

 

Name: Chad Plotkin

 

 

Title: Senior Vice President, Chief Financial Officer & Treasurer

 

[Signature Page to 364-Day Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

ALTA WIND 1-5 HOLDING COMPANY, LLC

ALTA WIND COMPANY, LLC

CENTRAL CA FUEL CELL 1, LLC

NRG SOLAR IGUANA LLC

NRG SOLAR LAS VEGAS MB 1 LLC

NRG SOLAR STAR LLC

NRG SOLAR TABERNACLE LLC

NRG SOUTH TRENT HOLDINGS LLC

NRG YIELD RPV HOLDING LLC

NYLD FUEL CELL HOLDINGS LLC

PORTFOLIO SOLAR I, LLC

SOLAR FLAGSTAFF ONE LLC

SPP ASSET HOLDINGS, LLC

SPP FUND II HOLDINGS, LLC

SPP FUND II, LLC

SPP FUND II-B, LLC

SPP FUND III, LLC

THERMAL CANADA INFRASTRUCTURE HOLDINGS LLC

THERMAL INFRASTRUCTURE DEVELOPMENT HOLDINGS LLC

UB FUEL CELL, LLC

 

 

By:

/s/ Chad Plotkin

 

 

Name: Chad Plotkin

 

 

Title: Vice President & Treasurer

 

 

[Signature Page to 364-Day Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Rodica Dutka

 

 

Name: Rodica Dutka

 

 

Title: Manager, Agency

 

[Signature Page to 364-Day Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

RBC CAPITAL MARKETS,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Justin Painter

 

 

Name: Justin Painter

 

 

Title: Authorized Signatory

 

[Signature Page to 364-Day Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

 

 

INCORPORATED

 

as a Lender

 

 

 

 

 

 

By:

/s/ Sanjay Rijhwani

 

 

Name: Sanjay Rijhwani

 

 

Title: Managing Director

 

[Signature Page to 364-Day Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, Cayman Islands Branch,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name: Mikhail Faybusovich

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Andrew Griffin

 

 

Name: Andrew Griffin

 

 

Title: Authorized Signatory

 

[Signature Page to 364-Day Bridge Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Kirkwood Roland

 

 

Name: Kirkwood Roland

 

 

Title: Managing Director & Vice President

 

[Signature Page to 364-Day Bridge Credit Agreement]

 

--------------------------------------------------------------------------------